Exhibit 10.14
 


LOAN AND SECURITY AGREEMENT


by and between


MORIAH CAPITAL, L.P.,


as Lender,


and


INTERMETRO COMMUNICATIONS, INC. (NEVADA),


INTERMETRO COMMUNICATIONS, INC. (DELAWARE)


and


ADVANCED TEL, INC.



as Borrowers


Dated: As of April 30, 2008





--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT




LOAN AND SECURITY AGREEMENT, dated as of April 30, 2008, by and among INTERMETRO
COMMUNICATIONS, INC., a Nevada corporation, with its principal place of business
located at 2685 Park Center Drive, Building A, Simi Valley, California
93065  (“Holdings”), INTERMETRO COMMUNICATIONS, INC., a Delaware corporation,
with its principal place of business located at 2685 Park Center Drive, Building
A, Simi Valley, California 93065 (“InterMetro”), ADVANCED TEL, INC., a
California corporation with its principal place of business at 30575 Trabuco
Canyon Road, Suite 200, Trabuco Canyon, CA 92679 (“Advanced” and, together with
Holdings and InterMetro, and as further defined below, "Borrower"), and MORIAH
CAPITAL, L.P., a Delaware limited partnership with offices at 685 Fifth Avenue,
New York, New York 10022 (as further defined below, the "Lender").


R E C I T A L S:


WHEREAS, Borrower desires to enter into an accounts receivable-based revolving
loan credit facility with Lender pursuant to which Lender may make loans to
Borrower; and


WHEREAS, Lender is willing to make such loans on the terms and conditions
hereinafter set forth; and


WHEREAS, Borrower is willing to agree to the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, Lender
and Borrower mutually covenant, warrant and agree as follows:


SECTION 1. DEFINITIONS AND RULES OF INTERPRETATION AND CONSTRUCTION


Specific Terms Defined.  The following terms (including both the singular and
plurals thereof) shall have the following meanings unless the context indicates
otherwise:


1.1 "Account Debtor" or "account debtor" shall have the meaning ascribed to such
term in the UCC and shall also include a Person obligated for payment of an
Account.
 
1.2 "Accounts" shall mean all "accounts" as defined in the UCC, and, in
addition, any and all obligations of any kind at any time due and/or owing to
Borrower, whether now existing or hereafter arising, and all rights of Borrower
to receive payment or any other consideration (whether classified under the UCC
of the State of New York or any other state as accounts, accounts receivable,
contract rights, chattel paper, general intangibles or otherwise) including,
without limitation, invoices, contract rights, accounts receivable, general
intangibles, choses-in-action, notes, drafts, acceptances, instruments and all
other debts, obligations and liabilities in whatever form owing to Borrower from
any person, firm, governmental authority, corporation or any other entity, all
security therefor, and all Borrower's rights to goods sold (whether delivered,
undelivered, in transit or returned), which may be represented thereby, or with
respect thereto, including, but not limited to, all rights as an unpaid vendor
(including stoppage in transit, replevin or reclamation), all additional amounts
due from any Account Debtor together with all Proceeds and products of any and
all of the foregoing.
 
1.3 “Advance” shall have the meaning as set forth in Section 2.1 hereof.
 
1.4 "Affiliate" shall mean, means, with respect to any Person, (a) any other
Person that, directly or indirectly, is in control of, is controlled by, or is
under common control with such Person or (b) any other Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person or (iii) of
any Person described in clause (a) above.  For the purposes of this definition,
control of a Person shall mean the power (direct or indirect) to direct or cause
the direction of the management or the policies of such Person whether through
the ownership of any class of stock or equity of such person or by contract or
otherwise.
 
1.5 "Agreement" shall mean this Loan and Security Agreement (including all
Exhibits annexed hereto and the Borrower’s Disclosure Schedule) as originally
executed or, if amended, modified, supplemented, renewed or extended from time
to time, as so amended, modified, supplemented, renewed or extended.
 
1.6 “Balance Sheet Date” means December 31, 2007.
 
1.7 “Base Rate” shall have the meaning as set forth in Section 3.1 hereof.
 
1.8 "Borrower" shall mean, collectively, Holdings, InterMetro and Advanced and
their respective successors, or each of them, as the context indicates.
 
1.9 “Borrower’s Disclosure Schedule” means the Disclosure Schedule prepared by
Borrower that is being delivered to Lender concurrently herewith.
 
1.10 “Borrowing Base” shall be calculated at any time as the product obtained by
multiplying the outstanding amount of Eligible Accounts, net of all taxes,
discounts, allowances and credits given or claimed, by eighty percent (80%),
which percentage may be increased to eighty-five percent (85%) by Lender in its
sole and absolute discretion commencing with the sixth month of the Term,
provided that Borrower has been in full compliance with the terms of this
Agreement.
 
1.11 “Borrowing Certificate” shall have the meaning as set forth in Section 2.1
hereof.
 

--------------------------------------------------------------------------------


 
1.12 "Business Day" shall mean any day other than a Saturday, Sunday or any
other day on which banks located in the State of New York are authorized or
required to close under applicable banking laws.
 
1.13 "Capital Assets" shall mean, in accordance with GAAP, fixed assets, both
tangible (such as land, buildings, fixtures, machinery and equipment) and
intangible (such as patents, copyrights, trademarks, franchises and goodwill);
provided, that Capital Assets shall not include any item depreciated or
amortized over a useful life of twelve (12) months or less.
 
1.14 “Chattel Paper” shall mean all “chattel paper,” as such term is defined in
the UCC, including electronic chattel paper
 
1.15 "Collateral" shall have the meaning as set forth in Section 5.1 hereof.
 
1.16 “Closing Date” shall mean the date of this Agreement.
 
1.17 “Common Stock” shall mean the Common Stock, par value $0.001 per share, of
Holdings.
 
1.18 “Default Rate” shall have the meaning as set forth in Section 3.1 hereof.
 
1.19 “Deposit Accounts” means all “deposit accounts” as such term is defined in
the UCC.
 
1.20 “Eligible Accounts” are accounts created by Borrower in the ordinary course
of its business which satisfy the following criteria:
 
(1)           such accounts arise from bona fide completed transactions and have
not remained unpaid for more than ninety (90) days after the invoice date
thereof;
 
(2)            the amounts of the accounts reported to Lender are absolutely
owing to Borrower and do not arise from sales on consignment, guaranteed sales
or other terms under which payment by the account debtors may be conditional or
contingent;
 
(3)           the account debtor’s chief executive office or principal place of
business is located in the United States, unless payment of any such account
debtor’s accounts is backed by a letter of credit or credit insurance acceptable
to, and approved by, Lender in its sole discretion);
 
(4)           such accounts do not arise from progress billings, retainages or
bill and hold sales; but may include certain Unbilled Services acceptable to the
lender in its sole discretion
 
(5)            there are no contra relationships, setoffs, counterclaims or
disputes existing with respect thereto;
 
(6)           the goods giving rise thereto were not at the time of the sale
subject to any Liens except for Permitted Encumbrances, and such accounts are
free and clear of all Liens except for Permitted Encumbrances;
 
(7)           such accounts are not accounts with respect to which the account
debtor or any officer or employee thereof is an officer, employee or agent of or
is affiliated with Borrower, directly or indirectly, whether by virtue of family
membership, ownership, control, management or otherwise;
 
(8)           such accounts are not accounts with respect to which the account
debtor is the United States or any state or political subdivision thereof or any
department, agency or instrumentality of the United States, any state or
political subdivision, unless there has been compliance with the Assignment of
Claims Act or any similar state or local law, if applicable;
 
(9)           Borrower has delivered to Lender or Lender’s representative such
documents as Lender may have requested in connection with such accounts and
Lender shall have received a verification of such account, satisfactory to it,
if sent to the account debtor or any other obligor or any bailee;
 
(10)           there are no facts existing or threatened which might result in
any material adverse change in the account debtor’s financial condition;
 
(11)           such accounts owed by a single account debtor or its affiliates
do not represent more than thirty percent (30%) of all otherwise Eligible
Accounts (accounts excluded from Eligible Accounts solely by reason of this
subsection (11) shall nevertheless be considered Eligible Accounts to the extent
of the amount of such accounts which does not exceed such percentage of all
otherwise Eligible Accounts);
 
(12)           such accounts are not owed by an account debtor who is or whose
affiliates are past due upon other accounts owed to Borrower comprising more
than fifty percent (50%) of the accounts of such account debtor or its
affiliates owed to Borrower;
 
(13)           shipment of the merchandise or the rendition of services has been
completed;
 

--------------------------------------------------------------------------------


 
(14)           such accounts continue to be in full conformity with the
representations and warranties made by Borrower to Lender with respect thereto;
 
(15)           Lender is, and continues to be, reasonably satisfied with the
credit standing of the Account Debtor in relation to the amount of credit
extended;
 
(16)           such accounts are not evidenced by chattel paper or an instrument
of any kind with respect to or in payment of the Account unless such instrument
is duly endorsed to and in possession of Lender or represents a check in payment
of an Account;
 
(17)           such accounts are net of any returns, discounts, claims, credits
and allowances;
 
(18)           such accounts are good and valid accounts representing undisputed
bona fide indebtedness incurred by the Account Debtor therein named, for a fixed
sum as set forth in the invoice relating thereto with respect to an
unconditional sale and delivery upon the stated terms of goods sold by the
applicable Borrower or work, labor and/or services rendered by such Borrower;
 
(19)            Borrower’s right to payment is absolute and not contingent upon
the fulfillment of any condition whatsoever;
 
(20)           the applicable Borrower is able to bring suit and enforce its
remedies against the Account Debtor through judicial process;
 
(21)           such accounts do not represent interest payments, late or finance
charges owing to Borrower, and
 
(22)           such accounts are otherwise reasonably satisfactory to Lender.
 


1.21 "Environment" means all air, surface water, groundwater or land, including,
without limitation, land surface or subsurface, including, without limitation,
all fish, wildlife, biota and all other natural resources.
 
1.22 "Environmental Law" or "Environmental Laws" shall mean all federal, state
and local laws, statutes, ordinances and regulations now or hereafter in effect,
and in each case as amended or supplemented from time to time, and any judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation).
 
1.23 "Environmental Liabilities and Costs" shall mean, as to any Person, all
liabilities, obligations, responsibilities, remedial actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any Environmental Law,
permit, order or agreement with any Governmental Authority or other Person, and
which arise from any environmental, health or safety conditions, or a Release or
conditions that are reasonably likely to result in a Release, and result from
the past, present or future operations of such Person or any of its Affiliates.
 
1.24 "Environmental Lien" shall mean any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
 
1.25 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
1.26 "Equipment" shall mean "equipment", as such term is defined in the UCC, now
owned or hereafter acquired by Borrower and, wherever located, and shall
include, without limitation, all equipment, machinery, furniture, fixtures,
computer equipment, telephone equipment, molds, tools, dies, partitions,
tooling, transportation equipment, all other tangible assets used in connection
with the manufacture, sale or lease of goods or rendition of services, and
Borrower's interests in any leased equipment, and all repairs, modifications,
alterations, additions, controls and operating accessories thereof or thereto,
and all substitutions and replacements therefor.
 
1.27 “Equity Interests” shall mean, with respect to any Person, any and all
shares, rights to purchase, options, warrants, general, limited or limited
liability partnership interests, member interests, units, participations or
other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC (or any successor thereto) under the Exchange Act).
 
1.28 "Event of Default" shall mean the occurrence or existence of any event or
condition described in Section 11 of this Agreement which is not remedied within
any applicable grace or cure period.
 
1.29 “Financial Statements” shall have the meaning as set forth in Section 8.9
hereof.
 

--------------------------------------------------------------------------------


 
1.30 "Financing Statements" shall mean the Uniform Commercial Code UCC-1
Financing Statements to be filed with applicable Governmental Authorities of
each State or Commonwealth or political subdivisions thereof pursuant to which
Lender shall perfect its security interest in the Collateral.
 
1.31 "Fiscal Year" shall mean that twelve (12) month period commencing on
January 1 and ending on December 31.
 
1.32 “GAAP” means generally accepted accounting principles in effect in the
United States of America at the time of any determination, and which are applied
on a consistent basis.  All accounting terms used in this Agreement which are
not expressly defined in this Agreement shall have the meanings given to those
terms by GAAP, unless the context of this Agreement otherwise requires.
 
1.33 "Governmental Authority" or "Governmental Authorities" shall mean any
federal, state, county or municipal governmental agency, board, commission,
officer, official or entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
1.34 “Indebtedness" shall mean, with respect to any Person, all of the
obligations of such Person which, in accordance with GAAP, should be classified
upon such Person’s balance sheet as liabilities, or to which reference should be
made by footnotes thereto, including without limitation, with respect to
Borrower, in any event and whether or not so classified:
 
(a)           all debt and similar monetary obligations of Borrower, whether
direct or indirect, including, without limitation, Subordinated Debt;


(b)           all obligations of Borrower arising or incurred under or in
respect of any guaranties (whether direct or indirect) by Borrower of the
indebtedness, obligations or liabilities of any other Person; and


(c)           all obligations of Borrower arising or incurred under or in
respect of any Lien upon or in any property owned by such Person, even though
such Person has not assumed or become liable for the payment of such
obligations.


1.35 “Intellectual Property” shall mean all franchises, patents, trademarks,
service marks, trade names (whether registered or unregistered), copyrights,
corporate names, licenses, trade secrets, proprietary software or hardware,
proprietary technology, technical information, discoveries, designs and other
proprietary rights, whether or not patentable, and confidential information
(including, without limitation, know-how, processes and technology) used in the
conduct of the business of any Borrower or any of its Subsidiaries.
 
1.36 “Intercreditor Agreement" shall have the meaning as set forth in Section
5.1 hereof.
 
1.37 "Inventory" shall mean any "inventory," as such term is defined in the UCC,
now owned or hereafter acquired by Borrower, wherever located, and, in any
event, shall include, without limitation, all raw materials, work-in-process,
finished and semi-finished Inventory including, without limitation, all
materials, parts, components and supplies relating to the manufacture or
assembly thereof, packaging and shipping supplies relating thereto, and all
other inventory, merchandise, goods and other personal property now or hereafter
owned by Borrower, which are held for sale, exchange or lease or are furnished
or are to be furnished under a contract of service or an exchange arrangement or
which constitute raw materials, work-in-process or materials used or consumed or
to be used or consumed in Borrower's business, or the processing, packaging,
delivery or shipping of the same, and all finished goods and the products of the
foregoing, whatever form and wherever located; and all names or marks affixed to
or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all right, title and interest of
Borrower therein and thereto.
 
1.38 “Interest” shall have the meaning as set forth in Section 3.1 hereof.
 
1.39 “Investment Property” means all “investment property”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located.
 
1.40  “Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
1.41  "Lien" or "lien" shall mean any mortgage, deed of trust, pledge, security
interest, hypothecation, assignment, lien (statutory or other), charge, or other
encumbrance of any kind or nature whatsoever (including, without limitation,
pursuant to any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing) on personal or real
property or fixtures.
 
1.42 "Loan" and “Loans” shall respectively mean the principal amounts
outstanding from time to time respecting any and all Advances.
 
1.43 “Loan Conversion Agreement” means that certain Loan Conversion Agreement,
dated as of the date hereof, between Lender and Holdings, in the form annexed
hereto as Exhibit K.
 
1.44 "Loan Documents" shall mean this Agreement and any and all other
agreements, notes, documents, mortgages, financing statements, guaranties,
intercreditor agreements, subordination agreements,  certificates and
instruments executed and/or delivered by Borrower or any other Person to Lender
pursuant to and in connection with the Loan and this Agreement, including,
without limitation the Note, the  Loan Conversion Agreement, the Intercreditor
Agreement, the Securities Issuance Agreement, the Warrant,  the Registration
Rights Agreement and the Lockbox Agreement.
 
1.45 “Lockbox” shall have the meaning assigned to such term in the Lockbox
Agreement.
 
1.46 “Lockbox Agent” means the person serving from time to time as the Lockbox
Agent under the Lockbox Agreement.
 

--------------------------------------------------------------------------------


 
1.47 “Lockbox Agreement” means that certain Lockbox Agreement dated as of the
date hereof, among Lender, the Borrower and the Lockbox Agent.
 
1.48 "Material Adverse Effect" means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Borrower, (b) the ability of any Borrower to perform
its obligations under any Loan Document to which it is a party, (c) the value of
the Collateral or the rights of Lender therein, (d) the validity or
enforceability of any of the Loan Documents, (e) the rights and remedies of
Lender under any of such Loan Documents or (f) the timely payment of the
principal of or interest on the Loans or other amounts payable in connection
therewith.  Except with respect to representations made or deemed made by
Borrower in any of the other Loan Documents to which it is a party, all
determinations of materiality shall be made by the Lender in its reasonable
judgment unless expressly provided otherwise.
 
1.49 "Material Contract" means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which a Borrower is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could have a Material Adverse Effect.
 
1.50 “Maturity Date” shall mean April 30, 2009, or such earlier date by which
the maturity of the Obligations shall have been accelerated pursuant to the
terms hereof; provided, however, that the Maturity Date may be extended by the
Lender in its sole and absolute discretion for one (1) additional year to April
30, 2010 in accordance with Section 4.1 hereof.
 
1.51 "Maximum Credit" shall mean the amount of One Million Five Hundred Thousand
Dollars ($1,500,000.00).
 
1.52 “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.
 
1.53 “Note” shall have the meaning as set forth in Section 2.1.
 
1.54 "Obligations" shall mean any and all Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by
Borrower to Lender and/or its Affiliates, including, without limitation,
principal, interest, repurchase obligations, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under this Agreement, the other Loan Documents or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar statute (including, without limitation, the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, and however acquired by Lender.
 
1.55 "Permitted Encumbrances" shall mean the following:  (a) security interests
and Liens granted to Lender or its Affiliates; (b) purchase money security
interests in favor of equipment vendors upon any Capital Assets hereafter
acquired (including, without limitation, capitalized or finance leases);
provided that, (i) no such purchase money or other mortgage, Lien or security
interest (or capitalized or finance lease, as the case may be) with respect to
specific future Capital Assets or as refinanced shall extend to or cover any
other property, other than the specific Capital Assets so acquired, and the
proceeds thereof, (ii) such mortgage, Lien or security interest only secures the
cost or obligation to pay the purchase price of such specific Capital Assets
only (or the obligations under the capitalized or finance lease) and (iii) the
principal amount secured thereby shall not exceed one hundred (100%) percent of
the lesser of the cost or the fair market value (at the time of the acquisition
of the Capital Assets) of the Capital Assets so acquired; (c) Liens of carriers,
warehousemen, artisans, bailees, mechanics and materialmen incurred in the
ordinary course of business securing sums not overdue; (d) Liens incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits,
relating to employees, securing sums (i) not overdue or (ii) being diligently
contested in good faith provided that adequate reserves with respect thereto are
maintained on the books of the Borrower in conformity with GAAP; (e) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower in conformity with GAAP; and which
have no effect on the priority of Liens in favor of Lender or the value of the
assets in which Lender has a Lien; and (f) subject to the terms of
the Intercreditor Agreement, the Liens in favor of the Secured  Noteholders with
respect to the Noteholder  Senior Collateral (as defined therein) and such other
Liens as are set forth on Exhibit A annexed hereto and made a part hereof.
 
1.56 "Person" or "person" shall mean, as applicable, any individual, sole
proprietorship, partnership, corporation, limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
1.57  "Proceeds" shall have the meaning ascribed to such term in the UCC and
shall also include, but not be limited to, (a) any and all proceeds of any and
all insurance (including, without limitation, life insurance, business
interruption insurance and credit insurance), indemnity, warranty or guaranty
payable to Borrower from time to time with respect to any of the Collateral or
otherwise, (b) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental body, authority, bureau or agency or any other
Person (whether or not acting under color of Governmental Authority) and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
 
1.58 “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, between Lender and Holdings, in the form
of Exhibit H annexed hereto.
 
1.59 "Release" means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of a
Hazardous Substance into the Environment.
 
1.60 "Reserves" shall mean, as of any date of determination, such reasonable
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of the Maximum Credit which would otherwise be available to
Borrower (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may adversely affect either (i) the
Collateral or any other property which is security for the Obligations or its
value, (ii) the assets, business or prospects of Borrower or any Obligor or
(iii) the security interests and other rights of Lender in the Collateral
(including the enforceability, perfection and priority thereof); or (b) in
respect of any state of facts which Lender determines in good faith constitutes
an Event of Default or may, with notice or passage of time or both, constitute
an Event of Default.
 

--------------------------------------------------------------------------------


 
1.61 “Responsible Officer” shall mean the Chief Executive Officer or the Chief
Financial Officer of Holdings.
 
1.62 “Revolving Loan Commitment” shall mean the commitment to make Revolving
Loans to Borrower in the aggregate principal amount outstanding not to exceed
the lesser of (a) the Maximum Credit or (b) the Borrowing Base, as such
Revolving Loan Commitment may be adjusted pursuant to the terms of this
Agreement.
 
1.63 “Revolving Loans” shall have the meaning as set forth in Section 2.1
hereof.
 
1.64 “SEC” shall mean the United States Securities and Exchange Commission.
 
1.65 “SEC Reports” shall mean the Borrower’s (1) Annual Report on Form 10-K for
the year ended December 31, 2007, and (2) all other periodic and other reports
filed by the Borrower with the SEC pursuant to the 1934 Act subsequent to
December 31, 2007, and prior to the date hereof, in each case as filed with the
SEC and including the information and documents (other than exhibits)
incorporated therein by reference.
 
1.66 “Secured Noteholders” shall mean the holders of Secured Notes.
 
1.67  “Secured  Notes” shall mean the $1,870,000 aggregate principal amount
of10% Secured Convertible Notes due 2009 issued by the Borrowers to the Secured
Noteholders, in the form annexed hereto as Exhibit I.
 
1.68 “Secured Notes Documentation” shall mean all agreements and instruments
entered into by the Borrower in connection with the issuance of the Secured
Notes.
 
1.69 “Securities Issuance Agreement” shall have the meaning set forth in Section
[6.10].
 
1.70 "Subordinated Debt" shall mean, at any particular time, Indebtedness of
Borrower that shall be expressly subordinated upon written terms and conditions,
satisfactory to Lender, in right of payment to the prior payment in full of all
of the Obligations.
 
1.71 "Subsidiary" shall mean, as to any Person, a corporation, limited liability
company or other entity with respect to which more than fifty (50%) percent of
the outstanding Equity Interests of each class having voting power is at the
time owned by such Person or by one or more Subsidiaries of such Person or by
such Person.
 
1.72 "Term" shall have the meaning set forth in Section 4.1.
 
1.73 "UCC" shall mean the Uniform Commercial Code as presently enacted in New
York (or any successor legislation thereto), and as the same may be amended from
time to time, and the state counterparts thereof as may be enacted in such
states or jurisdictions where any of the Collateral is located or held.
 
1.74 “Unbilled Services” shall mean amounts due arising from services that have
been rendered to an Account Debtor but for which an invoice has not been sent.
 
1.75 “Warrant” shall mean a seven-year warrant to purchase 2,000,000 shares of
Holdings’ Common Stock at an exercise price of $1.00 per share and containing
such other terms as are set forth in the form of warrant annexed hereto as
Exhibit J.
 
1.76 Rules of Interpretation and Construction.  In this Agreement unless the
context otherwise requires:
 
(a) All terms used herein which are defined in the UCC (as presently in effect
in the State of New York) shall have the meanings given therein unless otherwise
defined in this Agreement;
 
(b) Sections mentioned by number only are the respective Sections of this
Agreement as so numbered;
 
(c) Words importing a particular gender shall mean and include the other gender
and words importing the singular number mean and include the plural number and
vice versa;
 
(d) Words importing persons shall mean and include firms, associations,
partnerships (including limited partnerships), societies, trusts, corporations
or other legal entities, including public or governmental bodies, as well as
natural persons;
 
(e) Each reference in this Agreement to a particular person shall be deemed to
include a reference to such person's successors and permitted assigns;
 

--------------------------------------------------------------------------------


 
(f) Any headings preceding the texts of any Section of this Agreement, and any
table of contents or marginal notes appended to copies hereof are intended,
solely for convenience of reference and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect;
 
(g) If any clause, provision or section of this Agreement shall be ruled invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any of the remaining provisions thereof;
 
(h) The terms "herein", "hereunder", "hereby", "hereto", and any similar terms
as used in this Agreement refer to this Agreement; the term "heretofore: means
before the date of execution of this Agreement; and the term "hereafter" shall
mean after the date of execution of this Agreement;
 
(i) If any clause, provision or section of this Agreement shall be determined to
be apparently contrary to or conflicting with any other clause, provision or
section of this Agreement, then the clause, provision or section containing the
more specific provisions shall control and govern with respect to such apparent
conflict;
 
(j) Unless otherwise specified, (i) all accounting terms used herein or in any
Loan Document shall be interpreted in accordance with GAAP, (ii) all accounting
determinations and computations hereunder or thereunder shall be made in
accordance with GAAP, and (iii) all financial statements required to be
delivered hereunder or thereunder shall be prepared in accordance with GAAP;
 
(k) An Event of Default that occurs shall exist or continue or be continuing
unless such Event of Default is waived by Lender in accordance with the terms of
this Agreement; and
 
(l) The word "and" when used from time to time herein shall mean "or" or
"and/or" if such meaning is expansive of the rights or interests of Lender in
the given context.
 
SECTION 2. REVOLVING LOANS


2.1 Revolving Loans.
 
(a)     Lender shall, subject to the terms and conditions contained herein and
the satisfaction of the closing and funding conditions set forth herein, make
revolving loans to Borrower (“Revolving Loans”) during the Term in amounts
requested by Borrower from time to time, provided that the requested Revolving
Loan would not cause the outstanding Revolving Loans to exceed the lesser of the
Maximum Credit or the Borrowing Base  existing immediately prior to the making
of the requested Revolving Loan.  Subject to the terms and conditions hereof,
Borrower  may borrow, repay and reborrow Revolving Loans, as set forth in this
Agreement.
 
(b)       Revolving Loans may be drawn in tranches of not less than Twenty-Five
Thousand Dollars ($25,000) (each drawing, an “Advance” and collectively, the
“Advances”). The obligation of Borrower to repay the Advances shall be evidenced
by a note (the "Note") in the form of Exhibit B hereto and dated the date
hereof.
 
                        (c)      Subject to mandatory payment of Advances as set
forth in Section 2.1(d) below,  the principal amount of the Revolving Loans
shall be payable on the Maturity Date.
 
                        (d)      Notwithstanding any provision herein to the
contrary, Borrower shall repay the Advances immediately at any time and from
time to time in an amount by which the outstanding principal balance of the
Advances exceeds the Maximum Credit, as determined by Lender, based on the most
recent bi-monthly accounts receivable report delivered by Borrower to Lender in
accordance with Section 9.5 hereof.
 
                        (e)       Whenever Borrower desires an Advance, but no
more frequently than five (5) times in any calendar month, Borrower will notify
Lender by delivery of a borrowing certificate certified by a Responsible Officer
(“Borrowing Certificate”) setting forth in reasonable detail a schedule of
Eligible Accounts, and the calculation of the Advance requested in connection
therewith, which shall in all respects be subject to Lender’s review and
approval. Lender shall be entitled to rely on any facsimile transmission of a
Borrowing Certificate given by a person who Lender reasonably believes to be a
Responsible Officer, and Borrower shall indemnify and hold Lender harmless for
any damages or loss suffered by Lender as a result of such reliance. The funding
of each Advance shall be made in accordance with the applicable Borrowing
Certificate as approved by Lender.
 
                          (f)      Remittances and all other proceeds of
Accounts and other Collateral shall be sent to a lockbox designated by and/or
maintained in the name of Lender, and deposited into a bank account now or
hereafter selected by Lender and maintained in the name of Lender under
arrangements with the depository bank under which all funds deposited to such
bank account are required to be transferred solely to Lender.  Once instituted,
such lockbox system shall remain in effect unless Lender directs
otherwise.  Borrower shall bear all risk of loss of any funds deposited into
such account except to the extent such loss is covered by the gross negligence
or the willful misconduct of Lender.  In connection therewith, Borrower shall
execute such lockbox and bank account agreements as Lender shall specify,
including the Lockbox Agreement.  Any collections or other Collateral proceeds
received by Borrower shall be held in trust for Lender and immediately remitted
to Lender in kind.
 
2.2 Maximum Credit.  The aggregate principal amount of the Revolving Loans shall
not exceed the Maximum Credit.


2.3 Reserves.  Without limiting any other rights and remedies of Lender
hereunder or under the other Loan Documents, the Maximum Credit shall be subject
to Lender's continuing right, in its sole discretion, to withhold a Reserve from
Borrower's availability under the Maximum Credit.



--------------------------------------------------------------------------------


 
2.4 Use of Proceeds.  Borrower shall use the proceeds of each Advance solely for
ordinary course working capital purposes, or as otherwise agreed in writing by
Lender prior to the release of such Advance under Section 2.1 hereunder.


2.5 Repayment; Optional Conversion of Loans.


(a)           Except as otherwise set forth herein, Borrower shall repay the
aggregate outstanding principal amount of the Loans and all accrued and unpaid
Interest, as calculated in Section 3.1, on or prior to the Maturity Date.


(b)           Lender, at any time and from time to time, at its sole option,
shall be entitled, during the term of this Agreement, to convert all or any
portion of the outstanding principal and interest of the Loans, whether or not
then due and payable, into common stock of Holdings in accordance with the terms
of the  Loan Conversion Agreement.
 
2.6 Borrowing Agency Provisions.


(a)           Holdings, InterMetro and Advanced are co-borrowers (and
collectively sometimes referred to collectively as “Borrower” and each
individually as a “Borrower”) under this Agreement. Each of InterMetro and
Advanced hereby irrevocably designates Holdings, acting through Holdings’ duly
authorized officers, to be InterMetro’s and Advanced’s attorney and agent and in
such capacity to borrow, sign and endorse notes, and execute and deliver all
instruments, documents, writings and further assurances now or hereafter
required hereunder, on behalf of InterMetro and Advanced, and hereby authorizes
Lender to pay over or credit all loan proceeds hereunder in accordance with the
request of Holdings.


(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Holdings, InterMetro and Advanced and at their request.  Lender
shall not incur any liability to any Borrower as a result thereof.  To induce
Lender to do so and in consideration thereof, each Borrower hereby indemnifies
Lender and holds Lender harmless from and against any and all liabilities,
expenses, losses, damages and claims of damage or injury asserted against Lender
by any Person arising from or incurred by reason of the handling of the
financing arrangements of the Borrowers as provided herein, reliance by Lender
on any request or instruction from Holdings or any other action taken by Lender
with respect to this Section 2.6.


(c)           All Obligations shall be the joint and several obligations of the
Borrowers. The Borrowers shall make payment upon the maturity of the Obligations
by acceleration or otherwise, and such obligation and liability on the part of
the Borrowers shall in no way be affected by the failure of Lender to pursue to
preserve its rights against any Borrower or the release by Lender of any
Collateral now or thereafter acquired from any Borrower.


(d)           Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Borrower may now or hereafter have against the other Borrower or against
any other Person directly or contingently liable for the Obligations until all
Obligations have been indefeasibly paid in full and this Agreement has been
irrevocably terminated.


(e)           Each Borrower represents and warrants to Lender that (i) the
Borrowers have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of the Borrowers are closely related to, and
substantially benefit, the business and corporate activities of the consolidated
group of which the Borrowers are members, (iii) each Borrower will receive a
substantial economic benefit from entering into this Agreement and will receive
a substantial economic benefit from the application of each Loan hereunder, in
each case, whether or not such amount is used directly by such Borrower and (iv)
all requests for Loans hereunder by Holdings are for the exclusive and
indivisible benefit of the Borrowers as though, for purposes of this Agreement,
the Borrowers constituted a single entity.


SECTION 3. INTEREST, FEES AND CHARGES


3.1 Interest.


(a)             Interest (“Interest”) on all Loans shall be computed on the
basis of the actual number of days elapsed and a year of 360 days. Interest
shall accrue at a rate per annum equal to the greater of (i) the sum of (A) the
Base Rate plus (B) Four Percent (4.0%), or (ii) Ten Percent (10%), and shall be
payable by Borrower in arrears (x) prior to the Maturity Date, on the first
Business Day of each calendar month, (y) in full on the Maturity Date and (z) on
demand after the Maturity Date. At Lender’s option, Lender may charge the
Borrowers’ account for said interest. Following and during the continuation of
an Event of Default, interest on all outstanding Loans, including principal and
Interest, shall accrue at the Default Rate, compounded quarterly.


(b)             For the purposes of this Section 3.1,


(i)             “Base Rate” means a rate per annum equal to the “Prime Rate” as
reported  in the “Money Rates” column of The Wall Street Journal, adjusted as
and when such Prime Rate changes.


(ii)             “Default Rate” means a rate per annum equal to eighteen percent
(18%).


3.2 Fees.  Borrower shall pay  Lender or Lender’s designee  the fees set forth
in Section 3.2 of the Borrower’s Disclosure Schedule. Such fees shall be deemed
fully earned on the date hereof and shall not be subject to rebate or proration
for any reason.


3.3 Late Charges. If the payment of any Obligation due hereunder is more
than  ten (10) days overdue, then, in addition to any interest charges payable
by Borrower  in connection therewith, Lender may charge Borrow a late fee
of  three percent (3%) of such overdue payment.



--------------------------------------------------------------------------------


 
3.4 Fees and Expenses.  Borrower shall pay, on Lender's demand, all costs,
expenses, filing fees and taxes payable in connection with the preparation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, Lender's rights in the Collateral,
this Agreement, the other Loan Documents, and all other existing and future
agreements or documents contemplated herein or related hereto, including any
amendments, waivers, supplements or consents which may now or hereafter be made
or entered into in respect hereof, or in any way involving claims or defenses
asserted by Lender or claims or defenses against Lender asserted by Borrower or
any third party directly or indirectly arising out of or related to the
relationship between Borrower and Lender, including, but not limited to the
following, whether incurred before, during or after the Term or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar or successor statute: (a) all costs and expenses
of filing or recording (including UCC Financing Statement and mortgage filing
fees; (b) all title insurance and other insurance premiums, appraisal fees, fees
incurred in connection with any environmental report and audit, survey and
search fees and charges; (c) all fees relating to the wire transfer of loan
proceeds and other funds and fees for returned checks; (d) all out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Lender
during the course of periodic field examinations of the Collateral and
Borrower's operations; and (e) all costs, fees and disbursements of counsel to
Lender.If any fees, costs or charges payable to Lender hereunder are not paid
when due, Borrower shall thereby be deemed to have requested, and Lender is
hereby authorized at its discretion to make and charge to Borrower’s account, a
Loan as of such date in an amount equal to such unpaid fees, costs or charges.


3.5 Savings Clause.  The Notes and the obligations of Borrower hereunder are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance due hereunder at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the maximum interest rate which Borrower is permitted by applicable
law to contract or agree to pay.  If by the terms hereof, Borrower is at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of such maximum rate, the Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder.  All sums paid or agreed to be paid to Lender for
the use or forbearance of the Loans, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Note until payment in full so that the rate or amount of
interest on account of the Loans does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Loans for so long as
any Loan is outstanding.


SECTION 4. TERM.


4.1       Term.  This Agreement shall continue in full force and effect for a
term (as the same may hereafter be extended, the “Term”) from the Closing Date
through and until April 30, 2009, or such earlier date by which the maturity of
the Obligations shall have been accelerated pursuant to the terms hereof. The
Term may be extended at Lender’s sole and absolute discretion on terms mutually
acceptable to Lender and Borrower, it being acknowledged and agreed that Lender
may decline to extend the Term for any reason or no reason.
 
4.2 Early Termination.


(a)              Lender shall have the right to terminate this Agreement at any
time upon or after the occurrence of an Event of Default.


(b)              Borrower shall have the right to terminate this Agreement at
any time if there are no Loans outstanding or other Obligations owed to the
Lender, subject to compliance with this Section 4.2(b). If Borrower terminates
this Agreement pursuant to this Section 4.2(b), at the time of the termination,
and as an express condition to the effectiveness thereof, Borrower (i) will pay
to Lender a cash fee equal to  4% of the Maximum Credit and (ii) will cause
Holdings to issue and deliver to Lender warrants to acquire a number of shares
of Common Stock equal to 200,000 times the number of months remaining until the
end of the initial Term, rounded up to the nearest whole month, divided by 12,
with an exercise price equal to the Current Fair Market Value (as defined in the
Warrant) of the Common Stock determined as of such termination date, with a
5-year exercise period and otherwise containing such terms as are set forth in
the Warrant, which warrants shall be Registrable Securities (as defined in the
Registration Rights Agreement) and shall be in form and substance satisfactory
to Lender.


4.3 Effect of Termination.  Upon termination of this Agreement by Lender upon or
after the occurrence of an Event of Default, in addition to payment of all
Obligations which are not contingent, Borrower shall deposit such amount of cash
collateral as Lender determines is necessary to secure Lender from loss, cost,
damage or expense, including reasonable attorneys' fees, in connection with any
remittance items or other payments provisionally credited to the Obligations
and/or to which Lender has not yet received final and indefeasible payment.


SECTION 5. COLLATERAL.


5.1 Security Interests in Borrower's Assets.  As collateral security for the
payment and performance of the Obligations, subject to the last paragraph of
this Section 5.1, Borrower hereby grants and conveys to Lender a first priority
continuing security interest in and Lien upon all now owned and hereafter
acquired property (including, without limitation, real property) and assets of
Borrower and the Proceeds and products thereof (which property, assets together
with all other collateral security for the Obligations now or hereafter granted
to or otherwise acquired by Lender, are referred to herein collectively as the
"Collateral"), including, without limitation, all property of Borrower now or
hereafter held or possessed by Lender and including the following:
 

--------------------------------------------------------------------------------


 
(a) All now owned and hereafter acquired:  Accounts; contract rights; chattel
paper (including, but not limited to, rentals and other amounts payable under
leases of equipment to customers pursuant to which Borrower is the lessor or
assignee of any lessor); general intangibles (including, but not limited to, tax
and duty refunds, patents, patent applications, trademarks, trademark
applications, tradenames and tradestyles, copyrights, copyright applications,
trade rights (whether or not registered), discoveries, improvements, processes,
know-how, formulas, trade secrets, service marks, other rights in intellectual
property (whether patentable or not), goodwill, customer and mailing lists, life
insurance policies, licenses (whether as licensor or licensee), franchises and
permits); documents (including, without limitation, all warehouse receipts);
instruments; all guaranties, letters of credit, steamship guaranties, airway
releases or other similar guaranties, agreements or property securing or
relating to any of the items referred to above (including, but not limited to,
purchase money security interests granted by Account Debtors in connection with
installment sales); all cash monies, investment properties, deposits,
securities, bank accounts, deposit accounts, credits and other property now or
hereafter held in any capacity by Lender;
 
(b) Inventory;
 
(c) Equipment and fixtures;
 
(d) All now owned and hereafter acquired right, title and interests of Borrower
in, to and in respect of any real or other personal property in or upon which
Lender has or may hereafter have a security interest, Lien or right of setoff;
 
(e) All of Borrower's existing and future leasehold interests in premises or
facilities leased from third parties by Borrower;
 
(f) All present and future books and records relating to any of the above
including, without limitation, all present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any account debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of Borrower with respect to any of the foregoing
maintained with or by any other Person); and
 
(g) Any and all products and Proceeds of the foregoing in any form including,
without limitation, all insurance claims, warranty claims and proceeds and
claims against third parties for loss or destruction of or damage to any or the
foregoing.
 
Notwithstanding the foregoing, Lender’s Lien upon all Collateral other than
Accounts shall be subject to the prior Lien of the Secured Noteholders in
accordance with the terms of, and subject to the conditions set forth in, that
certain Intercreditor Agreement, of even date herewith, between Lender and
Glenhaven Corporation, as agent for the Secured Noteholders (“Intercreditor
Agreement”) in the form annexed hereto as Exhibit C.
 
5.2 Financing Statements.  Borrower hereby authorizes Lender to file Financing
Statements with respect to the Collateral in form acceptable to Lender and its
counsel, and hereby ratifies any actions taken by Lender prior to the date
hereof to file such Financing Statements.  Borrower shall, at all times, do,
make, execute, deliver and record, register or file all Financing Statements and
other instruments, acts, pledges, leasehold or other mortgages, amendments,
modifications, assignments and transfers (or cause the same to be done), and
will deliver to Lender such instruments and/or documentation evidencing items of
Collateral, as may be requested by Lender to better secure or perfect Lender's
security interest in the Collateral or any security interest, mortgage or Lien
with respect thereto. Borrower acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any Financing Statement without the prior written consent of Lender and agrees
that it will not do so without the prior written consent of Lender, subject to
Borrower’s rights under Section 9-509(d)(2) of the UCC.
 
5.3       License Grant.  Subject in all respects to the rights of the Secured
Noteholders,  each Borrower hereby grants to Lender an irrevocable,
non-exclusive, worldwide license without payment of royalty or other
compensation to such Borrower, upon the occurrence and during the continuance of
an Event of Default, to use or otherwise exploit in any manner as to which
authorization of the holder of such Intellectual Property would be required, and
to license or sublicense such rights in to and under any Intellectual Property
now or hereafter owned by or licensed to, such Borrower, and wherever the same
may be located, and including in such license access to all media in which any
of such Intellectual Property may be recorded or stored and to all software and
hardware used for the compilation or printout thereof, and represents, promises
and agrees that any such license or sublicense is not and will not be in
conflict with the contractual or commercial rights of any third Person and
subject, in the case of trademarks and service marks, to sufficient rights to
quality control and inspection in favor of such Borrower to avoid the risk of
invalidation of said trademarks and service marks.  The foregoing license will
terminate on the termination of this Agreement and the payment in full of all
Obligations; provided, however, that any license, sublicense, or other rights
granted by Lender pursuant to such license during its term shall remain in
effect in accordance with its terms.


5.4    Representations, Warranties and Covenants Concerning the
Collateral.  Each Borrower represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of each
request for a Revolving Loan and made as of the time of each and every Revolving
Loan hereunder) and covenants as follows:
 
(a)           all of the Collateral (i) is owned by it free and clear of all
Liens  (including any claim of infringement) except those in Lender’s favor and
Permitted Encumbrances and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.
 
(b)       it shall not encumber, mortgage, pledge, assign or grant any security
interest in or Lien upon any Collateral or any other assets to anyone other than
the Lender and except for Permitted Liens.
 
(c)           the Liens granted pursuant to this Agreement, upon the filing of
UCC-1 financing statements in respect of each Borrower  in favor of the Lender
in the applicable filing office of the state of organization of such Borrower,
the recording of the Liens in favor of the Lender in the U.S. Patent and
Trademark Office and the U.S. Copyright Office, as applicable, the taking of any
actions required under the laws of jurisdictions outside the United States with
respect to Intellectual Property included in the Collateral which is created
under such laws, and the completion of the other filings and actions listed on
Section 5.4(c) of the Disclosure Schedule (which, in the case of all filings and
other documents referred to in said Schedule, have been delivered to the Lender
in duly executed form) constitute valid perfected security interests in all of
the Collateral in favor of the Lender, as security for the prompt and complete
payment and performance of the Obligations, enforceable in accordance with the
terms hereof against any and all of its creditors and purchasers and such
security interest is prior to all other Liens in existence on the date hereof.
 

--------------------------------------------------------------------------------


 
(d)           no effective security agreement, mortgage, deed of trust,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Encumbrances.
 
(e)           it shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for the disposition or transfer in the ordinary course
of business  of Equipment only to the extent that (i) the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to the
Lender’s security interest or are used to repay Loans or to pay general
corporate expenses, or (ii) following the occurrence of an Event of Default
which continues to exist the proceeds of which are remitted to the Lender to be
held as cash collateral for the Obligations.
 
(f)           it shall defend the right, title and interest of the Lender in and
to the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant the Lender
“control” of any Investment Property, Deposit Accounts, Letter-of-Credit Rights
or electronic Chattel Paper owned by it, with any agreements establishing
control to be in form and substance satisfactory to the Lender, (ii) the prompt
(but in no event later than five (5) Business Days following the Lender’s
request therefor) delivery to the Lender of all original Instruments, Chattel
Paper, negotiable Documents and certificated Equity Interests owned by it (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank), (iii) notification to third parties of the Lender’s
interest in Collateral at the Lender’s request, and (iv) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve its and/or the Lender’s respective and several interests in the
Collateral.
 
(g)           it shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify the Lender of any commercial tort claim
(as defined in the UCC) acquired by it and unless otherwise consented to by the
Lender, it shall enter into a supplement to this Agreement granting to the
Lender a Lien in such commercial tort claim for the ratable benefit of the
Creditor Parties.
 
(h)          [RESERVED]
 
(i)           [RESERVED]
 
(j)           it shall perform in a reasonable time all other steps requested by
the Lender to create and maintain in the Lender’s favor a valid perfected first
Lien in all Collateral subject only to Permitted Encumbrances.
 
(k)           it shall notify the Lender promptly and in any event within three
(3) Business Days after obtaining knowledge thereof (i) of any event or
circumstance that, to its knowledge, would cause the Lender to consider any then
existing Account as no longer constituting an Eligible Account; (ii) of any
material delay in its performance of any of its obligations to any Account
Debtor; (iii) of any assertion by any Account Debtor of any material claims,
offsets or counterclaims; (iv) of any allowances, credits and/or monies granted
by it to any Account Debtor; (v) of all material adverse information relating to
the financial condition of an Account Debtor; (vi) of any material return of
goods; and (vii) of any loss, damage or destruction of any of the Collateral.
 
(l)           all Eligible Accounts (i) represent complete bona fide
transactions which require no further act under any circumstances on its part to
make such Accounts payable by the Account Debtors, (ii) are not subject to any
present, future contingent offsets or counterclaims, and (iii) do not represent
bill and hold sales, consignment sales, guaranteed sales, sale or return or
other similar understandings or obligations of any Affiliate or Subsidiary of
the applicable Borrower.  It has not made, nor will it make, any agreement with
any Account Debtor for any extension of time for the payment of any Account, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance for prompt or early payment allowed by it in the ordinary
course of its business consistent with historical practice and as previously
disclosed to the Lender in writing.
 
(m)           it shall keep and maintain its Equipment in good operating
condition, except for ordinary wear and tear, and shall make all necessary
repairs and replacements thereof so that the value and operating efficiency
shall at all times be maintained and preserved.  It shall not permit any such
items to become a Fixture to real estate or accessions to other personal
property.
 
(n)           it shall maintain and keep all of its Books and Records concerning
the Collateral at its executive offices listed in Exhibit E.
 
(o)           [RESERVED]
 
(p)           Section 5.4(p) of the Disclosure Schedule lists all banks and
other financial institutions at which it maintains deposits and/or other
accounts, and such Schedule correctly identifies the name, address and telephone
number of each such depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number.  It
shall not establish any depository or other bank account with any financial
institution (other than the accounts set forth on Section 5.4(p) of the
Disclosure Schedule) without providing the Lender with written notification
thereof and providing similar information related thereto.
 
(q)           On the date hereof, its exact legal name (as indicated in the
public record of its jurisdiction of organization), jurisdiction of
organization, organizational identification number, if any, from the
jurisdiction of organization, and the location of its chief executive office or
sole place of business or principal residence, as the case may be, are specified
on Section 5.4(q) of the Disclosure Schedule.  It has furnished to the Lender a
certified charter, certificate of incorporation or other organization document
and long-form good standing certificate as of a date which is recent to the date
hereof.  It is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  Except as otherwise indicated on Section 5.4(q) of the
Disclosure Schedule, the jurisdiction of its organization of formation is
required to maintain a public record showing it to have been organized or
formed.  Except as specified on Section 5.4(q) of the Disclosure Schedule, it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person, which has not heretofore been terminated.
 
(r)           It will not, except upon 30 days’ prior written notice to the
Lender and delivery to the Lender of  all additional financing statements and
other documents reasonably requested by the Lender to maintain the validity,
perfection and priority of the security interests provided for herein:  (i)
change its jurisdiction of organization or the location of its chief executive
office or sole place of business or principal residence from that referred to in
Section 5.4(q) of the Disclosure Schedule; or (ii) change its name, identity or
organizational structure.


(s)           None of the Collateral, except such Collateral as has been pledged
to the Secured Noteholders, is subject to any prohibition against encumbering,
pledging, hypothecating or assigning the same or requires notice or consent to
Borrower's doing of the same.



--------------------------------------------------------------------------------


 
SECTION 6. CONDITIONS TO EXTENSION OF CREDIT


The obligation of Lender to make the initial Loans under this Agreement shall be
subject to the satisfaction or waiver by Lender, prior thereto or concurrently
therewith, of each of the following conditions precedent:


6.1 Loan Documents.  Each of the Loan Documents shall have been duly and
properly authorized, executed and delivered by Borrower and the other parties
thereto and shall be in full force and effect as of the date hereof and on the
date of the initial Loans.


6.2 Representations and Warranties.  Each of the representations and warranties
made by or on behalf of Borrower to Lender in this Agreement or in other Loan
Documents shall be true and correct in all material respects as of the date
hereof and on the date of the initial Loans, provided that any such
representation or warranty that is qualified by materiality shall be true and
correct in all respects as of the date hereof and on the date of the initial
Loans.


6.3 Certified Copies of Corporate Documents.  Lender shall have received from
Borrower, certified by a duly authorized officer to be true and complete on and
as of a date which is not more than ten (10) Business Days prior to the date
hereof, a copy of each of (a) the certificate of incorporation or such other
formation documents of Borrower in effect on such date of certification, and (b)
the by-laws of Borrower in effect on such date.


6.4 Proof of Corporate Action.  Lender shall have received from Borrower a copy,
certified by a duly authorized officer to be true and complete on and as of the
date which is not more than ten (10) Business Days prior to the date hereof, of
the records of all corporate action taken by Borrower to authorize (a) its
execution and delivery of each of the Loan Documents to which it is or is to
become a party as contemplated or required by this Agreement, (b) its
performance of all of its agreements and obligations under each of such
documents, and (c) the incurring of the Obligations contemplated by this
Agreement.


6.5 Legal Opinion.  Lender shall have received a written legal opinion,
addressed to Lender, dated the date hereof, from counsel for Borrower.  Such
legal opinion shall be acceptable to Lender and its counsel.


6.6 Collateral.


(a)           All of the Obligations of Borrower to Lender under or in respect
of this Agreement shall be entitled to all of the benefits of and be secured by
this Agreement and the Loan Documents, and Lender shall have obtained a first,
perfected security interest in the Collateral of Borrower, subject only to the
Permitted Encumbrances.


(b)           The Loan Documents and all other documents in respect thereto,
which shall create and maintain a first perfected security interest in favor of
Lender and the appropriate Financing Statements in respect thereto and necessary
to enable Lender to perfect its security interests thereunder, shall have been
duly executed and delivered by Borrower to Lender.


6.7 Insurance.  Lender shall have received evidence of insurance, additional
insured and loss payee endorsements required hereunder and under the other Loan
Documents, in form and substance satisfactory to Lender, and certificates of
insurance policies and/or endorsements naming Lender as loss payee as required
hereunder.


6.8 Intercreditor Agreement.  Lender shall have received the Intercreditor
Agreement, duly executed by or on behalf of the Convertible Noteholders.




6.9 Warrant.  The Borrower shall have issued to Lender the Warrant on the terms
set forth in the Securities Issuance Agreement, of even date herewith, between
the Borrower and Lender (the “Securities Issuance Agreement”) in substantially
the form annexed hereto as Exhibit D.


6.10 Loan Conversion Agreement.  Lender shall have received the Loan Conversion
Agreement, duly executed by Holdings.


6.11 Pay Proceeds Letter. Borrower shall have delivered to Lender a pay proceeds
letter with respect to the disbursement of the proceeds of the initial Loans in
form and substance satisfactory to Lender, which letter shall provide for, among
other things, the payment or reimbursement of all costs and expenses incurred by
Lender in connection with this Agreement and the other Loan Documents.



--------------------------------------------------------------------------------


 
SECTION 7. CONDITIONS TO MAKING FURTHER LOANS.


The obligations of Lender to make further Loans to Borrower shall be subject to
the satisfaction or waiver by Lender, prior thereto or concurrently therewith,
of each of the following conditions precedent:


7.1 Applications and Compliance.  The application for such Loans shall have been
made by Borrower to Lender in accordance with the applicable provisions of this
Agreement and in compliance with all provisions of this Agreement.


7.2 Representations and Warranties.  Each of the representations and warranties
made by or on behalf of Borrower to Lender in this Agreement or in other Loan
Documents shall have been true and correct in all material respects when made
(provided that any such representation or warranty that is qualified as to
materiality shall be true and correct in all respects), shall, for all purposes
of this Agreement, be deemed to be repeated on and as of the date of each Loan
by Lender hereunder and shall be true and correct in all respects on and as of
each such date, except to the extent that any of such representations and
warranties relate, by the express terms thereof, solely to a date prior to the
date of each Loan by Lender hereunder, and Lender shall have received a
certification from a Responsible Officer with respect to the foregoing  in form
and substance satisfactory to Lender.


7.3 Performance, etc.  Borrower shall have duly and properly performed, complied
with and observed each of its covenants, agreements and obligations contained in
this Agreement, and shall have duly and properly performed, complied with and
observed in all respects its covenants, agreements and obligations in all other
articles of this Agreement and any of the Loan Documents to which it is a party
or by which it is bound on the date of each Loan by Lender hereunder, and Lender
shall have received a certification from a Responsible Officer with respect to
the foregoing  in form and substance satisfactory to Lender.  No event shall
have occurred on or prior to the date of each Loan by Lender hereunder and be
continuing on the date of each Loan by Lender hereunder, and no condition shall
exist on the date of each Loan by Lender hereunder, which constitutes an Event
of Default or which would, with notice or the lapse of time, or both, constitute
an Event of Default under this Agreement or any of the Loan Documents, and
Lender shall have received a certification from a Responsible Officer with
respect to the foregoing  in form and substance satisfactory to Lender.


SECTION 8.  REPRESENTATIONS AND WARRANTIES.


Borrower hereby represents and warrants to Lender, knowing and intending that
Lender shall rely thereon in making the Loan contemplated hereby (each of which
representations and warranties shall be continuing unless expressly made in
relation only to a specific date), that:


8.1 Corporate Existence: Good Standing.


(a) Each Borrower (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of it organization, (ii) is in
good standing in all other jurisdictions in which it is required to be qualified
to do business as a foreign corporation, and (iii) has all requisite corporate
power and authority and full legal right to own or to hold under lease its
properties and to carry on the business as presently engaged.
 
(b) Each Borrower has corporate power and authority and has full legal rights to
enter into each of the Loan Documents to which it is a party, to perform,
observe and comply with all of its agreements and obligations under each of such
documents, and to obtain all of the Loans contemplated by this Agreement.
 
8.2 Corporate Authority, etc.  The execution and delivery by each Borrower of
the Loan Documents to which it is a party, the performance by each Borrower of
all of its agreements and obligations under each of such documents, and the
incurring by each Borrower of all of the Obligations contemplated by this
Agreement, have been duly authorized by all necessary corporate actions on the
part of such Borrower and, if required, its shareholders, and  do not and will
not (a) contravene any provision of any Borrower's charter, bylaws or other
governing documents or this Agreement (each as from time to time in effect), (b)
conflict with, or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, or result in the creation of any mortgage, Lien,
pledge, charge, security interest or other encumbrance upon any of the property
of any Borrower under, any agreement, mortgage or other instrument to which such
Borrower is or may become a party, (c) violate or contravene any provision of
any law, regulation, order, ruling or interpretation thereunder or any decree,
order or judgment or any court or governmental or regulatory authority, bureau,
agency or official (all as from time to time in effect and applicable to such
entity), (d) other than waivers required from the Borrowers’ landlords and the
consents required from the Secured Convertible Noteholders, require any waivers,
consents or approvals by any of third party, including any creditors or trustees
for creditors of Borrower, or (e) require any approval, consent, order,
authorization, or license by, or giving notice to, or taking any other action
with respect to, any Governmental Authority.


8.3 Binding Effect of Documents, etc.  Each Borrower has duly executed and
delivered each of the Loan Documents to which such Borrower is a party, and each
of the Loan Documents is valid, binding and in full force and effect. The
agreements and obligations of each Borrower as contained in each of the Loan
Documents constitutes, or upon execution and delivery thereof will constitute,
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, subject, as to the
enforcement of remedies only, to limitations imposed by federal and state laws
regarding bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors' rights and remedies generally, and by general principles of
law and equity.


8.4 No Events of Default.


(a) No Event of Default has occurred and is continuing and no event has occurred
and is continuing and no condition exists that would, with notice or the lapse
of time, or both, constitute an Event of Default.
 
(b) Borrower is not in default under any material contract, agreement or
instrument to which Borrower is a party or by which Borrower or any of property
of Borrower is bound, except as disclosed in Section 8.4(b) of Borrower’s
Disclosure Schedule.
 
(c) The execution, delivery and performance of and compliance with this
Agreement and the other Loan Documents  will not, with or without the passage of
time or giving of notice, result in any such material violation, or be in
conflict with or constitute a default under any such term or provision, or
result in the creation of any Lien upon any of Borrower’s  properties or assets
or the suspension, revocation, impairment, forfeiture or nonrenewal of any
permit, license, authorization or approval applicable to Borrower, or any of its
businesses or operations or any of its assets or properties.
 

--------------------------------------------------------------------------------


 
8.5 No Governmental Consent Necessary.  No consent or approval of, giving of
notice to, registration with or taking of any other action in respect of, any
Governmental Authority is required with respect to the execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents to which
it is a party.


8.6 No Proceedings.  There are no actions, suits, or proceedings pending or, to
the best of Borrower's knowledge, threatened against or affecting Borrower in
any court or before any Governmental Authority which, if adversely determined,
would have an adverse effect on the ability of Borrower to perform its
obligations under this Agreement or the other Loan Documents to which it is a
party, except as disclosed in Section 8.6 of Borrower’s Disclosure Schedule.


8.7 No Violations of Laws.  Borrower has conducted, and is conducting, its
business, so as to comply in all material respects with all applicable federal,
state, county and municipal statutes and regulations.  Borrower or any officer,
director or shareholder of Borrower is not charged with, or so far as is known
by Borrower, is not under investigation with respect to, any violation of any
such statutes, regulations or orders, which could have a Material Adverse
Effect.


8.8 Use of Proceeds of the Loan.  Proceeds from the Loan shall be used only for
those purposes set forth in this Agreement.  No part of the proceeds of the Loan
shall be used, directly or indirectly, for the purpose of purchasing or carrying
any margin stock or for the purpose of purchasing or carrying or trading in any
stock under such circumstances as to involve Borrower in a violation of any
statute or regulation.  In particular, without limitation of the foregoing, no
part of the proceeds from the Loans are intended to be used to acquire any
publicly-held stock of any kind.


8.9 Financial Statements; Indebtedness.


(a)           The audited and unaudited financial statements contained in the
SEC Reports (collectively, the “Financial Statements”) (x) fairly present as of
the respective dates thereof  the financial position of the Borrower and the
results of its operations, cash flows and stockholders’ equity for each of the
periods then ended in all material aspects; and (y) except for the fact that the
unaudited financial statements omit notes to such statements and year-end
adjustments thereto, have been prepared in accordance with GAAP in conformity
with the rules and regulations of the SEC.


(b)           Except as shown on the most recent Financial Statements, (i)
Borrower has no other Indebtedness as of the date hereof which would adversely
affect the financial condition of Borrower or the Collateral, and (ii) neither
the Borrower nor any Subsidiary has any liabilities, contingent or otherwise,
except those which individually or in the aggregate are not material to the
financial condition or operating results of the Borrower and the Subsidiaries,
taken as a whole.


(c)           Set forth in Section 8.9 of Borrower’s Disclosure Schedule is a
description of all Indebtedness of each Borrower as of the date hereof,
indicating the amount of the indebtedness, the Borrower liable for such
Indebtedness, and a description of the nature thereof, including relevant
maturity date(s).


8.10 Changes in Financial Condition. Except as disclosed in the SEC Reports,
since December 31, 2007, there has been no material adverse change and no
material adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the
Borrower.  Except as disclosed in the SEC Reports, since December 31, 2007,
neither the Borrower nor any Subsidiary has (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, outside of the ordinary
course of business, (iii) had capital expenditures outside of the ordinary
course of business, (iv) engaged in any transaction with any Affiliate except as
set forth in the SEC Reports or (v) engaged in any other transaction outside of
the ordinary course of business.
 
8.11 Equipment.  Borrower shall keep its Equipment in good order and repair, and
in running and marketable condition, ordinary wear and tear excepted.


8.12 Taxes and Assessments.


(a)           Except  for outstanding taxes not exceeding $3,000 in the
aggregate,  Borrower has paid and discharged when due all taxes, assessments and
other governmental charges which may lawfully be levied or assessed upon its
income and profits, or upon all or any portion of any property belonging to it,
whether real, personal or mixed, to the extent that such taxes, assessment and
other charges have become due.  Borrower has filed all tax returns, federal,
state and local, and all related information, required to be filed by it.


(b)           Borrower shall make all payments to be made by it hereunder
without any Tax Deduction, unless a Tax Deduction (as defined below) is required
by law. If Borrower is aware that Borrower must make a Tax Deduction (or that
there is a change in the rate or the basis of a Tax Deduction), it must promptly
notify Lender.  If a Tax Deduction is required by law to be made by Borrower,
the amount of the payment due from Borrower will be increased to an amount which
(after making the Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required. If Borrower is
required to make a Tax Deduction, that Borrower must make the minimum Tax
Deduction allowed by law and must make any payment required in connection with
that Tax Deduction within the time allowed by law. Within 30 days of making
either a Tax Deduction or a payment required in connection with a Tax Deduction,
Borrower making that Tax Deduction must deliver to Lender evidence satisfactory
to Lender that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.


(c)           “Tax Deduction” means a deduction or withholding for or on account
of Tax from a payment under a Loan Document. “Tax” means any tax, levy, impost,
duty or other charge or withholding of a similar nature, including any income,
franchise, stamp, documentary, excise or property tax, charge or levy (in each
case, including any related penalty or interest).


(d)           It is the Lender's intention that the transactions contemplated by
this  Agreement and the other Loan Documents not result in the recognition of
income by any non-U.S. member or partner of Lender which is effectively
connected with the conduct of a trade or business within the United States
("Effectively Connected Income") within the meaning of Sections 864, 871 and 882
of the Internal Revenue Code of 1986, as amended (the "Code"), or income which
is treated as Effectively Connected Income under another Code provision, such as
Code Section 897. On Lender's request and at the Borrower's sole cost and
expense, each Borrower will take such actions as may be requested by Lender from
time to time to effectuate the foregoing, and the amount of payments due from
Borrower will be increased as necessary to provide Lender with the rate of
return that would have been received hereunder by Lender if no such actions had
been required.



--------------------------------------------------------------------------------




8.13 ERISA. Borrower is in compliance in all material respects with the
applicable provisions of ERISA and all regulations issued thereunder by the
United States Treasury Department, the Department of Labor and the Pension
Benefit Guaranty Corporation.


8.14 Environmental Matters.


(a)           To the best of its knowledge, Borrower has duly complied with, and
its facilities, business assets, property, leaseholds and equipment are in
compliance in all respects with, the provisions of all laws, regulations and
orders of all Governmental Authorities.


(b)           To the best of its knowledge, Borrower has been issued all
required federal, state and local licenses, certificates or permits relating to
the operation of its business; and Borrower and its facilities, business,
assets, property and equipment are in compliance in all material respects with
all applicable federal, state and local laws, rules and regulations relating to
air emissions, water discharge, noise emissions, solid or liquid waste disposal,
hazardous waste or materials, or other environmental, health or safety matters.


8.15 United States Anti-Terrorism Laws


(a)           In this Section 8.16:


“Anti-Terrorism Law” means each of:  (i) Executive Order No. 13224 of September
23, 2001  Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism (the “Executive Order”); (ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act); (iii) the Money Laundering Control Act of 1986, Public
Law 99-570; and (iv) any similar law enacted in the United States of America
subsequent to December 31, 2004.


“holding company” has the meaning given to it in the United States Public
Utility Holding Company Act of 1935, and any successor legislation and rules and
regulations promulgated thereunder.


“investment company” has the meaning given to it in the United States Investment
Company Act of 1940.


“public utility” has the meaning given to it in the United States Federal Power
Act of 1920.


“Restricted Party” means any person listed: (i) in the Annex to the Executive
Order; (ii) on the Specially Designated Nationals and Blocked Persons list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or (iii) in any successor list to either of the
foregoing.


(b)           Borrower is not (i) a holding company or subject to regulation
under the United States Public Utility Holding Company Act of 1935; (ii) public
utility or subject to regulation under the United States Federal Power Act of
1920; (iii) required to be registered as an investment company or subject to
regulation under the United States Investment Company Act of 1940; or (iv)
subject to regulation under any United States Federal or State law or regulation
that limits his/its ability to incur or guarantee indebtedness.


(c)           To the best of Borrower's knowledge, Borrower (i) is not, and is
not controlled by, a Restricted Party; (ii) has not received funds or other
property from a Restricted Party; and (iii) is not in breach of and is not the
subject of any action or investigation under any Anti-Terrorism Law.


(d)           Borrower has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws.
 
8.16 Customers and Vendors.  Except as set forth in Section 8.16. of the
Borrower’s Disclosure Schedule, there are no disputes with any  customers,
suppliers, manufacturers, vendors and independent contractors of each Borrower
in  excess of $100,000 in the aggregate with any such party.
 
8.17 Representations, Warranties and Covenants Concerning the Collateral.  The
representations and warranties of each Borrower set forth in Section 5.4 hereof
are incorporated herein by reference.


8.18 Books and Records.  Borrower maintains its chief executive office and its
books and records related to its Accounts, Inventory and all other Collateral at
its address set forth in Exhibit E of this Agreement.


8.19 Location of Offices.  Exhibit E hereto sets forth Borrower's chief
executive office, and further sets forth a complete and accurate list of all
offices and locations at or out of which Borrower conducts any of its business
or operations.


8.20 SEC Reports.  The SEC Reports do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.



--------------------------------------------------------------------------------


 
8.21 Changes.  Since the Balance Sheet Date, except as disclosed in the
Disclosure Schedule to this Agreement, with respect to each Borrower, there has
not been:
 
(a)           any change in its or any of its Subsidiaries’ business, assets,
liabilities, condition (financial or otherwise), properties, operations or
prospects, which, individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect;
 
(b)           any resignation or termination of any of its or any of its
Subsidiaries’ officers, key employees or groups of employees;
 
(c)           any material change, except in the ordinary course of business, in
its or any of its Subsidiaries’ contingent obligations by way of guaranty,
endorsement, indemnity, warranty or otherwise;
 
(d)           any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;
 
(e)           any waiver by it or any of its Subsidiaries of a valuable right or
of a material debt owed to it;
 
(f)           any direct or indirect material loans made by it or any of its
Subsidiaries to any of its or any of its Subsidiaries’ stockholders, employees,
officers or directors, other than advances made in the ordinary course of
business;
 
(g)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(h)           any declaration or payment of any dividend or other distribution
of its or any of its Subsidiaries’ assets;
 
(i)           any labor organization activity related to it or any of its
Subsidiaries;
 
(j)           any debt, obligation or liability incurred, assumed or guaranteed
by it or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;
 
(k)           any sale, assignment, transfer, abandonment or other disposition
of any Intellectual Property or other intangible assets owned by the Borrower or
any of its Subsidiaries;
 
(l)           any change in any material agreement to which it or any of its
Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(m)           any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
 
(n)           any arrangement or commitment by it or any of its Subsidiaries to
do any of the acts described in subsection (i) through (xiii) of this Section
8.21.


8.22 Intellectual Property.


(a)              Except for Permitted Encumbrances,  (1) each Borrower and each
of its Subsidiaries holds all Intellectual Property that it owns free and clear
of all Liens and restrictions on use or transfer, whether or not recorded, and
has sole title to and ownership of or has the full, exclusive (subject to the
rights of its licensees) right to use in its field of business such Intellectual
Property; and each Borrower and each of its Subsidiaries holds all Intellectual
Property that it uses but does not own under valid licenses or sub-licenses from
others; (2) the use of the Intellectual Property by any Borrower or any of its
Subsidiaries does not, to the knowledge of the Borrower, violate or infringe on
the rights of any other Person; (3) neither the Borrower nor any Subsidiary has
received any notice of any conflict between the asserted rights of others and
any Borrower or any of its Subsidiaries with respect to any Intellectual
Property; (4) each Borrower and each of its Subsidiaries has used its
commercially reasonable best efforts to protect its rights in and to all
Intellectual Property; (5) each Borrower and each of its Subsidiaries are in
compliance with all material terms and conditions of its agreements relating to
the Intellectual Property; (6) neither the Borrower nor any Subsidiary is, or
since December 31, 2007 has been, a defendant in any action, suit, investigation
or proceeding relating to infringement or misappropriation by any Borrower or
any of its Subsidiaries of any Intellectual Property nor has any Borrower or any
of its Subsidiaries been notified of any alleged claim of infringement or
misappropriation by any Borrower or any of its Subsidiaries of any Intellectual
Property; (7) to the knowledge of the Borrower, none of the products or services
any Borrower or any of its Subsidiaries are researching, developing, propose to
research and develop, make, have made, use, or sell, infringes or
misappropriates any Intellectual Property right of any third party; (8) none of
the trademarks and service marks used by any Borrower or any of its
Subsidiaries, to the knowledge of the Borrower, infringes the trademark or
service mark rights of any third party; and (9) to the Borrower’s knowledge,
none of the material processes and formulae, research and development results
and other know-how relating to the Borrower's or its Subsidiaries' respective
businesses, the value of which to any Borrower or any of its Subsidiaries is
contingent upon maintenance of the confidentiality thereof, has been disclosed
to any Person other than Persons bound by written confidentiality agreements.


(b)         Section 8.22 of Borrower’s Disclosure Schedule sets forth a true and
complete list of (i) all registrations and applications for Intellectual
Property owned by each Borrower or any of its Subsidiaries filed or issued by
any Intellectual Property registry and (ii) all Intellectual Property licenses
which are either material to the business of any Borrower or any of its
Subsidiaries or relate to any material portion of a Borrower’s or any of its
Subsidiaries’ Inventory, including licenses for standard software having a
replacement value of more than $10,000.  None of such Intellectual Property
licenses are reasonably likely to be construed as an assignment of the licensed
Intellectual Property to such Borrower or any of its Subsidiaries.



--------------------------------------------------------------------------------


 
8.23 Employees.  Neither the Borrower nor any of its Subsidiaries has any
collective bargaining agreements with any of its employees.  There is no labor
union organizing activity pending or, to the Borrower’s knowledge, threatened
with respect to the Borrower or any of its Subsidiaries.  Except as disclosed in
the SEC Reports, neither the Borrower nor any of its Subsidiaries is a party to
or bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement.  To the Borrower’s
knowledge, no employee of the Borrower or any of its Subsidiaries, nor any
consultant with whom the Borrower or any of its Subsidiaries has contracted, is
in violation of any material term of any employment contract or any other
contract relating to the right of any such individual to be employed by, or to
contract with, the Borrower or any of its Subsidiaries or to receive any
benefits; and, to the Borrower’s knowledge, the continued employment by the
Borrower or any of its Subsidiaries of its present employees, and the
performance of the Borrower’s and its Subsidiaries’ contracts with its
independent contractors, will not result in any such violation.  Except for
employees who have a current effective employment agreement with the Borrower or
any of its Subsidiaries, no employee of the Borrower or any of its Subsidiaries
has been granted the right to continued employment by the Borrower or any of its
Subsidiaries or to any material compensation following termination of employment
with the Borrower or any of its Subsidiaries.  The Borrower is not aware that
any officer, director, manager, partner, key employee or group of employees
intends to terminate his, her or their employment with the Borrower or any of
its Subsidiaries, nor does the Borrower or any of its Subsidiaries have a
present intention to terminate any of the same.
 
8.24 Tax Status.  Except where the failure to do so would not have a Material
Adverse Effect,  Borrower and each Subsidiary (i) has made or filed all federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and for which it has set aside on its books a provision in the amount of
such taxes being contested in good faith and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrower know of no basis for any such
claim.


8.25 Internal Accounting Controls.
  The Borrower maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the 1934 Act) that are effective, subject to the
disclosure contained in the SEC Reports, in ensuring that information required
to be disclosed by the Borrower in the reports that it files or submits under
the 1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Borrower in the reports that it files or submits under
the 1934 Act is accumulated and communicated to the Borrower's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.


8.26 Sarbanes-Oxley Act.
To the Borrower’s knowledge, the Borrower is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.


8.27 Representations and Warranties: True, Accurate and Complete.


(a)           None of the representations, certificates, reports, warranties or
statements now or hereafter made or delivered to Lender pursuant hereto or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary in order to make
the statements contained herein and therein, in light of the circumstances in
which they are made, not misleading.


(b)           All warranties and representations made herein or in any the Loan
Documents by Borrower will be true and accurate at the time Borrower requests
Lender to make a Loan to Borrower hereunder.
 
8.28 Fees; Brokers; Finders.  Except as set forth in Section  8.28 of the
Borrower’s Disclosure Schedule, there are no fees, commissions or other
compensation due to any third party acting on behalf of or at the direction of
Borrowers in connection with the Loan Documents.  Except as set forth in
Section  8.28 of the Borrower’s Disclosure Schedule, all negotiations relative
to the Loan Documents, and the transactions contemplated thereby, have been
carried on by the Borrowers with the Lender without the intervention of any
other person or entity acting on behalf of the Borrowers, and in such manner as
not to give rise to any claim against the Borrowers or the Lender for any
finder's fee, brokerage commission or like payment due to any third party acting
on behalf of or at the direction of Borrowers, and if any such fee, commission
or payment is payable, it shall be the sole responsibility of the Borrowers and
the Borrowers shall pay, and indemnify the Lender for, the same.
 



--------------------------------------------------------------------------------




SECTION 9. AFFIRMATIVE COVENANTS.


Until payment and satisfaction in full of all Obligations and the termination of
this Agreement, Borrower hereby covenants and agrees as follows:


9.1 Notify Lender.  Borrower shall promptly, and in any event within three (3)
Business Days,  inform Lender (a) if any one or more of the representations and
warranties made by Borrower in this Agreement or in any document related hereto
shall no longer be entirely true, accurate and complete in any respect, (b) of
any event or circumstance that, to its knowledge, would cause Lender to consider
any then existing Inventory as no longer constituting Eligible Inventory; (c) of
all material adverse information relating to the financial condition of
Borrower; (d) of any material return of goods; and (e) of any loss, damage or
destruction of any of the Collateral.


9.2 Pay Taxes and Liabilities; Comply with Agreement.  Borrower shall promptly
pay, when due, or otherwise discharge, all indebtedness, sums and liabilities of
any kind now or hereafter owing by Borrower to its employees as wages or
salaries or to Lender, the Secured Noteholders and Governmental Authorities
however created, incurred, evidenced, acquired, arising or payable, including
without limitation the Obligations, income taxes, excise taxes, sales and use
taxes, license fees, and all other taxes with respect to any of the Collateral,
or any wages or salaries paid by Borrower or otherwise, unless the validity of
which are being contested in good faith by Borrower by appropriate proceedings,
provided that Borrower shall have maintained reasonably adequate reserves and
accrued the estimated liability on Borrower's balance sheet for the payment of
same.


9.3 Observe Covenants, etc.  Borrower shall observe, perform and comply with the
covenants, terms and conditions of this Agreement, the Loan Documents and any
other agreement or document entered into between Borrower and Lender.


9.4 Maintain Corporate Existence and Qualifications.  Borrower shall maintain
and preserve in full force and effect, its corporate existence and rights,
franchises, licenses and qualifications necessary to continue its business, and
comply with all applicable statutes, rules and regulations pertaining to the
operation, conduct and maintenance of its existence and business including,
without limitation, all federal, state and local laws relating to benefit plans,
environmental safety, or health matters, and hazardous or liquid waste or
chemicals or other liquids (including use, sale, transport and disposal
thereof).


9.5 Information and Documents to be Furnished to Lender.  Borrower shall deliver
or cause to be delivered to Lender, unless such information has been filed with
the SEC:


(a) Annual Financial Statements and Projections.  Annual audited Financial
Statements of the Borrower, as soon as available, but in any event within ninety
(90) days after the end of Borrower’s Fiscal Year during the Term.  Such
financial statements will (x) fairly present the financial position of the
Borrower as of the dates thereof and the results of its operations, cash flows
and stockholders’ equity for each of the periods then ended in all material
aspects; and (y) be prepared in accordance with GAAP.
 
(b) Quarterly Financial Statements.  Quarterly Financial Statements of the
Borrower, as soon as available but in any event no later than forty-five (45)
days after the close of each calendar quarter, the unaudited balance sheet and
the related statement of income of the Borrower, prepared in accordance with
GAAP, subject to year-end audit adjustments, together with such other
information with respect to the business of Borrower as Lender may request.
 
(c) Monthly Financial Statements. Not later than  thirty (30) days after the end
of each calendar month, the unaudited balance sheet and the related statement of
income of the Borrower, subject to year-end audit adjustments, together with
such other information with respect to the business of Borrower as Lender may
request.
 
(d) Monthly Accounts Receivable Aging Report. Not later than the last day of
each calendar month, an accounts receivable aging report, in form and substance
satisfactory to Lender.
 
(e) Notice of Judgments, Environmental, Health or Safety Complaints.
 
(i)              Within ten (10) days thereafter, written notice to Lender of
the entry of any judgment or the institution of any lawsuit or of other legal or
equitable proceedings or the assertion of any crossclaim or counterclaim seeking
monetary damages from Borrower in an amount exceeding $25,000; and


(ii)              Within ten (10) days thereafter, notice or copies if written
of all claims, complaints, orders, citations or notices, whether formal or
informal, written or oral, from a governmental body or private person or entity,
relating to air emissions, water discharge, noise emission, solid or liquid
waste disposal, hazardous waste or materials, or any other environmental, health
or safety matter, which adversely effect Borrower.  Such notices shall include,
among other information, the name of the party who filed the claim, the
potential amount of the claim, and the nature of the claim.


(f) Other Information.  Upon demand,
 
(i)              Certificates of insurance for all policies of insurance to be
maintained by Borrower pursuant hereto;


(ii)              An estoppel certificate executed by an authorized officer of
Borrower indicating that there then exists no Event of Default and no event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default;


(iii)              All information received by Borrower affecting the financial
status or condition of any account debtor or the payment of any Account,
including but not limited to, invoices, original orders, shipping and delivery
receipts; and


(iv)              Assignments, in form acceptable to Lender, of all Accounts,
and of the monies due or to become due on specific contracts relating to the
same.


(g) Additional Information.  From time to time, such other information as Lender
may reasonably request, including financial projections and cash flow analysis.
 

--------------------------------------------------------------------------------


 
(h) Financial Information Default.  Without affecting Lender’s other rights and
remedies, in the event any Borrower fails to deliver the financial information
required by Section 9.5 on or before the date required by this Agreement, the
Borrowers shall jointly and severally pay Lender a fee in the amount of $500.00
per week (or portion thereof) for each such failure until such failure is cured
to Lender’s satisfaction or waived in writing by Lender.  All amounts that are
incurred pursuant to this Section 9.5(h) shall constitute Obligations hereunder
and shall be due and payable by the Borrowers monthly, in arrears, on the first
Business Day of each calendar month and upon expiration of the Term.
 
9.6 Access to Records and Property.  At any time and from time to time, upon
reasonable notice and during normal business hours, Borrower shall give any
representatives or designees of Lender reasonable access to its properties, and
permit any of them to, examine, audit, copy or make extracts from, any and all
books, records and documents in the possession of Borrower or any independent
contractor relating to Borrower's affairs and the Collateral, and to inspect any
of its properties wherever located, all at Borrower's expense. Notwithstanding
the foregoing, no such prior notice shall be required to be given in the event
Lender believes such access is necessary to preserve or protect the Collateral,
or following the occurrence and during the continuance of an Event of Default.


9.7 Comply with Laws.  Borrower shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority,
compliance with which is necessary to maintain its corporate existence or the
conduct of its business or non-compliance with which would adversely affect in
any respect its ability to perform its obligations or any security given to
secure its obligations.


9.8 Insurance Required.


(a) Borrower shall cause to be maintained, in full force and effect on all
property of Borrower including, without limitation, all Inventory and Equipment,
insurance in such amounts against such risks as is reasonably satisfactory to
Lender, including, but without limitation, business interruption, fire, boiler,
theft, burglary, pilferage, vandalism, malicious mischief, loss in transit, and
hazard insurance and, if as of  the date hereof, any of the real property of
Borrower is in an area that has been identified by the Secretary of Housing and
Urban Development as having special flood or mudslide hazards, and on which the
sale of flood insurance has been made available under the National Flood
Insurance Act of 1968, then Borrower shall maintain flood insurance.  Said
policy or policies shall:
 
(i) Be in a form and with insurers which are satisfactory to Lender;


(ii) Be for such risks, and for such insured values as Lender or its assigns may
reasonably require in order to replace the property in the event of actual or
constructive total loss;


(iii) Designate Lender and its assignees as additional insureds and loss payees
as their interests may from time to time appear;


(iv) Contain a "breach of warranty clause" whereby the insurer agrees that a
breach of the insuring conditions or any negligence by Borrower or any other
person shall not invalidate the insurance as to Lender and its assignee;


(v) Provide that they may not be canceled or altered without thirty (30) days
prior written notice to Lender and its assigns; and


(vi) Upon demand, be delivered to Lender.


(b) Borrower shall obtain such additional insurance as Lender may reasonably
require.
 
(c) Borrower shall, in the event of loss or damage, forthwith notify Lender and
file proofs of loss with the appropriate insurer.  Borrower hereby authorizes
Lender to endorse any checks or drafts constituting insurance proceeds.
 
(d) Borrower shall forthwith upon receipt of insurance proceeds endorse and
deliver the same to Lender.
 
(e) In no event shall Lender be required either to (i) ascertain the existence
of or examine any insurance policy or (iiii) advise Borrower in the event such
insurance coverage shall not comply with the requirements of this Agreement.
 
9.9 Condition of Collateral; No Liens.  Borrower shall maintain all Collateral
in good condition and repair at all times, and preserve it against any loss,
damage, or destruction of any nature whatsoever relating to said Collateral or
its use, and keep said Collateral free and clear of any Liens, except for the
Permitted Encumbrances.


9.10 Payment of Proceeds.  Borrower shall forthwith upon receipt of all proceeds
of Collateral, pay such proceeds (insurance or otherwise) up to the amount of
the then-outstanding Obligations over to Lender for application against the
Obligations in such order and manner as Lender may elect.


9.11 Records.  Borrower shall at all times keep accurate and complete records of
its operations, of the Collateral and the status of each Account, which records
shall be maintained at its executive offices as set forth on Exhibit E.


9.12 Equipment. Borrower shall maintain is Equipment in good operating
condition, subject to ordinary wear and tear, and shall not permit such
Equipment to become a fixture to real estate or accessions to other personal
property.


9.13 Delivery of Documents.  If any proceeds of Accounts shall include, or any
of the Accounts shall be evidenced by, notes, trade acceptances or instruments
or documents, or if any Inventory is covered by documents of title or chattel
paper, whether or not negotiable, then Borrower waives protest regardless of the
form of the endorsement.  If Borrower fails to endorse any instrument or
document, Lender is authorized to endorse it on Borrower's behalf.


9.14 United States Contracts.  If any of the Accounts arise out of contracts
with the United States or any of its departments, agencies or instrumentalities,
Borrower will notify Lender, if requested by Lender, and execute any necessary
instruments in order that all monies due or to become due under such contract
shall be assigned to Lender and proper notice of the assignment given under the
Federal Assignment of Claims Act.



--------------------------------------------------------------------------------


 
9.15 Name Changes; Location Changes.


(a)           Borrower shall promptly notify Lender if Borrower is known by or
conducting business under any names other than those set forth in this
Agreement; and


(b)           Borrower shall deliver not less than thirty (30) Business Days
prior written notice to Lender if Borrower intends to conduct any of its
business or operations at or out of offices or locations other than those set
forth in this Agreement, or if it changes the location of its chief executive
office or the address at which it maintains its books and records.


9.16 Further Assurances.  Borrower shall at any time or from time to time upon
request of Lender take such steps and execute and deliver such Financing
Statements and other documents all in the form of substance satisfactory to
Lender relating to the creation, validity or perfection of the security
interests provided for herein, under the UCC or other laws of the State of New
York or of another state or states in which the Collateral is located or which
are reasonably necessary to effectuate the purposes and provisions of this
Agreement. Borrower  shall defend the right, title and interest of Lender in and
to the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant Lender “control”
of any Investment Property, Deposit Accounts, Letter-of-Credit Rights or
electronic Chattel Paper owned by it, with any agreements establishing control
to be in form and substance satisfactory to Lender, (ii) the prompt (but in no
event later than five (5) Business Days following Lender’s request therefor)
delivery to Lender of all original Instruments, Chattel Paper, negotiable
Documents and certificated securities owned by it (in each case, accompanied by
stock powers, allonges or other instruments of transfer executed in blank),
(iii) notification of Lender’s interest in Collateral at Lender’s request, and
(iv) the institution of litigation against third parties as shall be prudent in
order to protect and preserve its and/or Lender’s respective and several
interests in the Collateral.


9.17 SEC Reporting Status.  Borrower shall timely file all reports required to
be filed with the SEC pursuant to Section 13 or 15(d) of the 1934 Act, and the
Borrower shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would permit such termination.


9.18 Indemnification.  Borrower shall indemnify, protect, defend and save
harmless Lender, as well as Lender's directors, officers, trustees, employees,
agents, attorneys, members and shareholders (hereinafter referred to
collectively as the "Indemnified Parties" and individually as an "Indemnified
Party") from and against (a) any and all losses, damages, expenses or
liabilities of any kind or nature and from any suits, claims or demands, by
third parties (including, without limitation, claims of brokers and finders),
including reasonable counsel fees incurred in investigating or defending such
claim, suffered by any of them and caused by, relating to, arising out of,
resulting from, or in any way connected with the Loans and the transactions
contemplated herein, and (b) any and all losses, damages, expenses or
liabilities sustained by Lender in connection with any Environmental Liabilities
and Costs. In case any action shall be brought against an Indemnified Party
based upon any of the above and in respect to which indemnity may be sought
against Borrower, the Indemnified Party against whom such action was brought
shall promptly notify Borrower in writing, and Borrower shall assume the defense
thereof, including the employment of counsel selected by Borrower and reasonably
satisfactory to the Indemnified Party, the payment of all costs and expenses and
the right to negotiate and consent to settlement.  Upon reasonable determination
made by the Indemnified Party, the Indemnified Party shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof; provided, however that the Indemnified Party shall pay the costs and
expenses incurred in connection with the employment of separate
counsel.  Borrower shall not be liable for any settlement of any such action
effected without its consent, but if settled with Borrower's consent, or if
there be a final judgment for the claimant in any such action, Borrower agrees
to indemnify and save harmless said Indemnified Party against whom such action
was brought from and against any loss or liability by reason of such settlement
or judgment, except as otherwise provided above. The provisions of this Section
shall survive the termination of this Agreement and the final repayment of the
Obligations.


9.19 Borrower Financial Covenants.


(a)           Cash Interest  Coverage Ratio.  Beginning October 1, 2008,
Borrower shall maintain an Interest Coverage Ratio on a consolidated basis of
not less than1.6:1.0 as of the end of each calendar month for the immediately
preceding three-month period.


“Cash Interest Coverage Ratio” shall mean the ratio of Borrower’s (i) EBITDA to
(ii) total interest charges. “EBITDA” shall mean earnings before deduction for
interest charges, taxes, depreciation and amortization.


(b)           Fixed Charge Coverage Ratio. Beginning October 1, 2008, Borrower
shall maintain a Fixed Charge Coverage Ratio on a consolidated basis of not less
than0.8:1.0 as of the end of each calendar month for the immediately preceding
three-month period.


“Fixed Charge Coverage Ratio” shall mean the ratio of EBITDA to Fixed Charges.
“Fixed Charges” shall mean the sum of interest payments, principal payments, and
rent and other lease payments.


(c)           Funded Senior Debt to EBITDA Ratio. Beginning October 1, 2008,
Borrower shall maintain a Funded Senior Debt to EBITDA Ratio on a consolidated
basis of not greater than 14:1.0 as of the end of each calendar month for the
immediately preceding three-month period.


Funded Senior Debt to EBITDA Ratio” shall mean the ratio of Senior Debt to
EBITDA. “Funded Senior Debt” shall mean all Indebtedness of Borrower to Lender
and any secured debt facility expressly permitted hereunder to which Borrower is
a party.


(d)           Funded Total Debt to EBITDA Ratio. Beginning October 1, 2008,
Borrower shall maintain a Funded Total Debt to EBITDA Ratio on a consolidated
basis of not greater than 16:1.0 as of the end of each calendar month for the
immediately preceding three- month period.


“Funded Total Debt to EBITDA Ratio” shall mean the ratio of total Indebtedness
to EBITDA. “Funded Total Debt” shall mean all Indebtedness of Borrower and its
Subsidiaries.


(e)           Current Ratio. Borrower shall maintain a ratio of Current Assets
to Current Liabilities on a consolidated basis of not less than 0.2:1.0 as of
the last day of each month.



--------------------------------------------------------------------------------


 
SECTION 10. NEGATIVE COVENANTS.


Until payment and satisfaction in full of all Obligations and the termination of
this Agreement, Borrower hereby covenants and agrees as follows:


10.1  Change of Control; No Creation of Subsidiaries.  Borrower will not
consolidate with, merge with, or acquire the stock or a material portion of the
assets of any person, firm, joint venture, partnership, corporation, or other
entity, whether by merger, consolidation, purchase of stock or otherwise if any
such action results in a Change of Control (as defined below). Borrower will not
create or permit to exist any Subsidiary unless (a) such new Subsidiary is a
wholly-owned Subsidiary and is designated by Lender as either a co-borrower or
guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by Lender, including, without limitation, to grant to
Lender a first priority perfected security interest in substantially all of such
Subsidiary’s assets to secure the Obligations, or (b) such new Subsidiary was
formed or acquired solely to effectuate a transaction to purchase the business
or assets of an existing telecommunications entity unaffiliated with Borrower,
provided that such transaction does not impair Lender’s rights hereunder or in
the Collateral.  In addition, Borrower will not acquire a material portion of
the assets of any entity in a manner that is not addressed by the foregoing
provisions of this Section 10.1 if such action would impair Lender’s rights
hereunder or in the Collateral.


A "Change of Control" shall be deemed to have occurred if:


                    (i)  any "Person," which shall mean a "person" as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), or group of Persons is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Holdings representing 50% or more of the combined
voting power of Holdings’ then outstanding voting securities;


                    (ii)  individuals, who at the Closing Date constitute the
Board of Directors of Holdings, and any new director whose election by the Board
of Directors of Holdings, or whose nomination for election by Holdings’
stockholders, was approved by a vote of at least one-half (1/2) of the directors
then in office (other than in connection with a contested election), cease for
any reason to constitute at least a majority of the Board of Directors;


                    (iii)  the stockholders of Lender approve (I) a plan of
complete liquidation of Holdings or (II) the sale or other disposition by
Holdings of all or substantially all of Holdings’ assets; or


                    (iv)  a merger or consolidation of Holdings with any other
entity is consummated, other than:


                         (I)  a merger or consolidation which results in the
voting securities of Holdings outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the surviving entity's outstanding voting securities immediately after such
merger or consolidation; or


                         (II)  a merger or consolidation which would result in
the directors of Holdings (who were directors immediately prior thereto)
continuing to constitute more than 50% of all directors of the surviving entity
immediately after such merger or consolidation.


          In this paragraph (iv), "surviving entity" shall mean only an entity
in which all of Holdings' stockholders immediately before such merger or
consolidation (determined without taking into account any stockholders properly
exercising appraisal or similar rights) become stockholders by the terms of such
merger or consolidation, and the phrase "directors of Holdings (who were
directors immediately prior thereto)" shall include only individuals who were
directors of Holdings at the Closing Date.


10.2 Disposition of Assets or Collateral.  Borrower will not sell, lease,
transfer, convey, or otherwise dispose of any or all of its assets or
Collateral, other than the disposition or transfer in the ordinary course of
business during any fiscal year of obsolete and worn-out Equipment only to the
extent that the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to Lender’s first priority security interest or are
used to repay Loans.


10.3 Other Liens.  Borrower will not incur, create or permit to exist any Lien
on any of its property or assets, whether now owned or hereafter acquired,
except (a) those Liens in favor of Lender created by this Agreement and the
other Loan Documents; and (b) for the Permitted Encumbrances.


10.4 Other Liabilities.  Borrower will not incur, create, assume, or permit to
exist, any Indebtedness or liability on account of either borrowed money or the
deferred purchase price of property, except (a) Obligations to Lender, (b) the
Secured Notes or (c) Indebtedness constituting Subordinated Debt or incurred in
connection with any of the Permitted Encumbrances.


10.5 Loans.  Borrower will not make any loans to any Person, other than advances
to employees of Borrower in the ordinary course of business, with outstanding
advances to any employee not to exceed  $25,000 at any time.


10.6 Guaranties.  Borrower will not assume, guaranty, endorse, contingently
agree to purchase or otherwise become liable upon the obligation of any Person,
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.


10.7 [RESERVED]


10.8 Transfers of Notes or Accounts.  Borrower will not sell, assign, transfer,
discount or otherwise dispose of any Accounts or any promissory note payable to
it, with or without recourse, except for the Lien of Lender therein.


10.9 Dividends.  Borrower will not declare or pay any cash dividend, make any
distribution on, redeem, retire or otherwise acquire directly or indirectly, any
shares of its stock or other Equity Interests without the prior written consent
of Lender.


10.10 Payments to Affiliates. Except as set forth in Section 10.10 of the
Borrower’s Disclosure Schedule,  or as otherwise approved by Lender in writing
in advance, Borrower shall not make any payments of cash or other property to
any Affiliate.



--------------------------------------------------------------------------------


 
10.11 Modification of Documents.  Borrower will not change, alter or modify, or
permit any change, alteration or modification of its certificate of
incorporation, by-laws or other governing documents in any manner that might
adversely affect Lender’s rights hereunder as a secured  lender or its
Collateral without Lender's prior written consent.


10.12 Change Business or Name.  Borrower will not change or alter the nature of
its business, or change its name as it appears in the official filings of its
state of organization.


10.13 Settlements.  Other than in the ordinary course of its business, Borrower
will not comprise, settle or adjust any claims in any amount relating to any of
the Collateral, without the prior written consent of Lender.


10.14 Secured Convertible Note Documentation.  Without the prior written consent
of Lender, Borrower shall not (a) amend, modify or in any way alter the terms of
any of the Secured Convertible Note Documentation, or (b) other than in
accordance with the Intercreditor Agreement, make any payments in respect of the
indebtedness evidenced by the Secured Convertible Note Documentation, if any
such action in (a) or (b) would impair Lender’s right hereunder. Borrower shall
in all events provide Lender with not less than ten (10) Business Days’ written
notice of any such amendment or payment, describing such proposed action in
reasonable detail.


SECTION 11. EVENTS OF DEFAULT.


The occurrence of any of the following shall constitute an event of default
(hereinafter referred to as an "Event of Default"):


11.1 Failure to Pay.  The failure by Borrower to pay, when due, (a) any payment
of principal, interest or other charges due and owing to Lender pursuant to any
obligations of Borrower to Lender including, without limitation, those
Obligations arising pursuant to this Agreement or any Loan Document, or under
any other agreement for the payment of monies then due and payable to Lender, or
(b) any taxes due to any Governmental Authority.


11.2 Failure of Insurance.  Failure of one or more of the insurance policies
required hereunder to remain in full force and effect; failure on the part of
Borrower to pay or cause to be paid all premiums when due on the insurance
policies pursuant to this Agreement; failure on the part of Borrower to take
such other action as may be requested by Lender in order to keep said policies
of insurance in full force and effect until the entire indebtedness represented
by the Loan Documents, and interest thereon, has been paid in full; and failure
on the part of Borrower to execute any and all documentation required by the
insurance companies issuing said policies to effectuate said assignments.


11.3 Failure to Perform.  Borrower's failure to perform or observe any covenant,
term or condition of Section 9 of this Agreement (Affirmative Covenants) to be
performed or observed by Borrower, and such failure shall continue unremedied
for a period of ten (10) Business Days from the date of such failure
(irrespective of whether Lender delivers written notice thereof to Borrower),
provided, however, that such cure period shall not apply to a breach which is
incapable of cure within said 10-Business Day period; and provided further, that
such cure period shall be five (5) Business Days for a breach of Section 9.5(c)
(Monthly Financial Statements) and Section 9(d) (Monthly Accounts Receivable
Reconciliation Report); and provided further, that such cure period shall not
apply to any payment of principal, interest or other charges due and owing to
Lender.


11.4 Cross Default. The occurrence of any Event of Default on any of the
Obligations or an Event of Default under any Loan Document, or an event of
default under the  Secured Notes.


11.5 False Representation or Warranty.  Borrower shall have made any statement,
representation or warranty in this Agreement or in any of the other Loan
Documents to which it is a party or in a certificate executed by Borrower
incident to this Agreement, which is at any time found to have been false in any
material respect at the time such representation or warranty was made.


11.6 Liquidation, Voluntary Bankruptcy, Dissolution, Assignment to
Creditors.  Any resolution shall be passed or any action (including a meeting of
creditors) shall be taken by Borrower for the termination, winding up,
liquidation or dissolution of Borrower, or Borrower shall make an assignment for
the benefit of creditors, or Borrower shall file a petition in voluntary
liquidation or bankruptcy, or Borrower shall file a petition or answer or
consent seeking, or consenting to, the reorganization of Borrower or the
readjustment of any of the indebtedness of Borrower under any applicable
insolvency or bankruptcy laws now or hereafter existing (including the United
States Bankruptcy Code), or Borrower shall consent to the appointment of any
receiver, administrator, liquidator, custodian or trustee of all or any part of
the property or assets of Borrower or any corporate action shall be taken by
Borrower for the purposes of effecting any of the foregoing.


11.7 Involuntary Petition Against Borrower .  Any petition or application for
any relief is filed against Borrower under applicable insolvency or bankruptcy
laws now or hereafter existing (including the United States Bankruptcy Code) or
under any insolvency, reorganization, receivership, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction now or hereafter
in effect (whether at law or in equity), and is not discharged or stayed within
thirty (30) days of the filing thereof.


11.8 Judgments; Levies.  Any judgments or attachments aggregating in excess of
$25,000 at any given time is obtained against Borrower which remains unstayed
for a period of  twelve (12) days or is enforced.


11.9 Change in Condition.  There occurs any event or a change in the condition
or affairs, financial or otherwise, of Borrower which, in the reasonable opinion
of Lender, impairs Lender's security or ability of Borrower to discharge its
obligations hereunder or which impairs the rights of Lender in such Collateral.


11.10 Environmental Claims.  At any time Lender determines that any
Environmental Liabilities and Costs or Environmental Lien with respect to
Borrower will have a potentially adverse effect on the financial condition of
Borrower or on the Collateral.


11.11 Failure to Notify.  If at any time Borrower fails to provide Lender
immediately with notice or copies, if written, of all complaints, orders,
citations or notices with respect to environmental, health or safety complaints.


11.12 Failure to Deliver Documentation.  Borrower shall fail to obtain and
deliver to Lender any other documentation required to be signed or obtained as
part of this Agreement, or shall have failed to take any reasonable action
requested by Lender to perfect, protect, preserve and maintain the security
interests and Lien on the Collateral provided for herein.



--------------------------------------------------------------------------------


 
11.13 Change in Control.  The Borrower undergoes a Change of Control. "Change of
Control" shall mean any Person or group of Persons other than Persons that are
shareholders of the Borrower as of the date of the execution of this Agreement,
shall have acquired beneficial ownership of a majority of the issued and
outstanding shares of capital stock of the Borrower having the right to vote for
the election of directors of the Borrower under ordinary circumstances.


11.14 Reduction in Equity Ownership Interests.  Any of the following shall
occur:


(a)              Holdings ceases to own of record and beneficially not less than
100% of the issued and outstanding capital stock of InterMetro.


(b)              InterMetro ceases to own of record and beneficially not less
than 100% of the issued and outstanding capital stock of Advanced.




11.15 Non-Payment of Debts.  Any default by Borrower under the Secured Notes or
the agreements disclosed in writing by Borrower to Lender prior to the date
hereof with respect to this Section 11.15.


11.16 Dissolution; Maintenance of Existence.  Borrower is dissolved, or Borrower
fails to maintain its corporate existence in good standing, or the usual
business of Borrower ceases or is suspended in any respect.


11.17 Indictment.  The indictment of Borrower or any director or Responsible
Officer of Borrower under any criminal statute, or commencement of criminal or
civil proceedings against Borrower, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any portion of
the property of Borrower.


11.18 Tax Liens.  The filing of a Lien for any unpaid taxes filed by any
Governmental Authority against Borrower or any of its assets.


11.19 Challenge to Validity of Loan Documents.  Borrower attempts to terminate,
or challenges the validity of, or its liability under, this Agreement or any
other Loan Document, or any Secured Noteholder attempts to terminate, or
challenges the validity of, or its obligations under, the Intercreditor
Agreement, or any proceeding shall be brought to challenge the validity, binding
effect of Loan Document, or any Loan Document ceases to be a valid, binding and
enforceable obligation of the Borrower (to the extent such Person is a party
thereto).


11.20 Trading of Common Stock; SEC Reporting.


(a)           The Common Stock ceases to be included for quotation on the OTC
Bulletin Board.


(b)           Holdings fails to timely comply with any reporting requirements
under the 1934 Act, including, but not limited to, making available all required
current information regarding Holdings under Rule 144 under the Securities Act
of 1933, as amended.


11.21 Drawdowns on Certain Existing Lines of Credit. Borrower shall make any
additional drawdowns from, or incur any additional Indebtedness in connection
with, its existing unsecured lines of credit with Walls Fargo and Bank of
America, or the Borrower’s $297,000 unsecured promissory note owed to Universal
Service Administrative Company


SECTION 12. REMEDIES.


12.1 Acceleration; Other Remedies.  Upon the occurrence  and during the
continuation of an Event of Default:


(a) Lender shall have all rights and remedies provided in this Agreement, any of
the other Loan Documents, the UCC or other applicable law, all of which rights
and remedies may be exercised without notice to Borrower, all such notices being
hereby waived, except such notice as is expressly provided for hereunder or is
not waivable under applicable law.  All rights and remedies of Lender are
cumulative and not exclusive and are enforceable, in Lender's discretion,
alternatively, successively, or concurrently on any one or more occasions and in
any order Lender may determine.  Without limiting the foregoing, Lender may (i)
accelerate the payment of all Obligations and demand immediate payment thereof
to Lender, (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
Borrower, at Borrower's expense, to assemble and make available to Lender any
part or all of the Collateral at any place and time designated by Lender, (iv)
collect, foreclose, receive, appropriate, setoff and realize upon any and all
Collateral, subject to the rights of the Secured Noteholders in accordance with
the terms of the Intercreditor Agreement, (v) extend the time of payment of,
compromise or settle for cash, credit, return of merchandise, and upon any terms
or conditions, any and all Accounts or other Collateral which includes a
monetary obligation and discharge or release the account debtor or other
obligor, without affecting any of the Obligations, (vi) sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including,
without limitation, entering into contracts with respect thereto, by public or
private sales at any exchange, broker's board, any office of Lender or
elsewhere) at such prices or terms as Lender may deem reasonable, for cash, upon
credit or for future delivery, with Lender having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower, which
right or equity of redemption is hereby expressly waived and released by
Borrower.  If any of the Collateral or other security the Obligations is sold or
leased by Lender upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Lender.  If notice of disposition of Collateral is required by law, ten (10)
Business Days prior notice by Lender to Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrower waives any other notice.  In the event Lender institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, Borrower waives the posting of any bond which might
otherwise be required.
 

--------------------------------------------------------------------------------


 
(b) Lender may apply the cash proceeds of Collateral or other security for the
Obligations actually received by Lender from any sale, lease, foreclosure or
other disposition of the Collateral to payment of any of the Obligations, in
whole or in part (including attorneys' fees and legal expenses incurred by
Lender with respect thereto or otherwise chargeable to Borrower) and in such
order as Lender may elect, whether or not then due.  Borrower shall remain
liable to Lender for the payment on demand of any deficiency together with
interest at the highest rate provided for herein and all costs and expenses of
collection or enforcement, including reasonable attorneys' fees and legal
expenses.
 
(c) If Borrower shall default in the performance of any of the provisions of
this Agreement or any other Loan Document to which it is a party, Lender may
(but without any obligation to do so) perform same for Borrower's account and
any monies expended in doing so shall be chargeable with interest to Borrower,
repayable by Borrower on demand and added to the Obligations.
 
(d) Lender may, at its option, cure any default by Borrower under any agreement
with a third party or pay or bond on appeal any judgment entered against
Borrower, discharge taxes, Liens at any time levied on or existing with respect
to the Collateral and pay any amount, incur any expense or perform any act
which, in Lender's sole judgment, is necessary or appropriate to preserve,
protect, insure, maintain, or realize upon the Collateral.  Lender may charge
Borrower's loan account for any amounts so expended, such amounts to be
repayable by Borrower on demand.  Lender shall be under no obligation to effect
such cure, payment, bonding or discharge, and shall not, by doing so, be deemed
to have assumed any obligation or liability of Borrower.
 
(e) Borrower hereby grants to Lender an irrevocable, non-exclusive license,
exercisable due to an occurrence and during the continuance of an Event of
Default without payment of royalty or other compensation to Borrower, to use,
transfer, license or sublicense any Intellectual Property now owned, licensed
to, or hereafter acquired by Borrower, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer and automatic machinery software
and programs used for the compilation or printout thereof, and represents,
promises and agrees that any such license or sublicense is not and will not be
in conflict with the contractual or commercial rights of any third Person;
provided, that such license will terminate upon the payment in full of all
Obligations.
 
12.2 Set-off.  Lender shall have the right, immediately and without notice of
other action, to set-off against any of Borrower's liabilities to Lender any
money or other liability owed by Lender or any Affiliate of Lender (and such
Affiliate of Lender is hereby authorized to effect such set-off) in any capacity
to Borrower, whether or not due, and Lender or such Affiliate shall be deemed to
have exercised such right of set-off and to have made a charge against any such
money or other liability immediately upon the occurrence of such Event of
Default even though the actual book entries may be made at a time subsequent
thereto.  The right of set-off granted hereunder shall be effective irrespective
of whether Lender shall have made demand under or in connection with the
Loan.  None of the rights of Lender described in this Section 12.2 are intended
to diminish or limit in any way Lender's or Affiliates of Lender's common-law
set-off rights.


12.3 Costs and Expenses.  Borrower shall be liable for all costs, charges and
expenses, including attorney's fees and disbursements, incurred by Lender by
reason of the occurrence of any Event of Default or the exercise of Lender's
remedies with respect thereto, each of which shall be repayable by Borrower on
demand with interest, and added to the Obligations.


12.4 No Marshalling.  Lender shall be under no obligation whatsoever to proceed
first against any of the Collateral or other property which is security for the
Obligations before proceeding against any other of the Collateral.  It is
expressly understood and agreed that all of the Collateral or other property
which is security for the Obligations stands as equal security for all
Obligations, and that Lender shall have the right to proceed against any or all
of the Collateral or other property which is security for the Obligations in any
order, or simultaneously, as in its sole and absolute discretion it shall
determine.  It is further understood and agreed that Lender shall have the
right, subject to the notice provisions in Section 12.1 of this Agreement, as it
in its sole and absolute discretion shall determine, to sell any or all of the
Collateral or other property which is security for the Obligations in any order
or simultaneously, as Lender shall determine in its sole and absolute
discretion.


12.5 No Implied Waivers; Rights Cumulative.  No delay on the part of Lender in
exercising any right, remedy, power or privilege hereunder or under any of the
Loan Documents or provided by statute or at law or in equity or otherwise shall
impair, prejudice or constitute a waiver of any such right, remedy, power or
privilege or be construed as a waiver of any Event of Default or as an
acquiescence therein.  No right, remedy, power or privilege conferred on or
reserved to Lender hereunder or under any of the Loan Documents or otherwise is
intended to be exclusive of any other right, remedy, power or privilege.  Each
and every right, remedy, power or privilege conferred on or reserved to Lender
under this Agreement or under any of the other Loan Documents or otherwise shall
be cumulative and in addition to each and every other right, remedy, power or
privilege so conferred on or reserved to Lender and may be exercised by Lender
at such time or times and in such order and manner as Lender shall (in its sole
and complete discretion) deem expedient.


SECTION 13. OTHER RIGHTS OF LENDER.


13.1 Collections.   Subject to the rights of the Secured Noteholders under the
Secured Note Documents in accordance with the terms of the Intercreditor
Agreement with respect to the Noteholder Senior Collateral (as defined therein),
Borrower is authorized to collect the Accounts and any other monetary
obligations included in, or proceeds of, the Collateral on behalf of and in
trust for Lender, at Borrower's expense, but such authority shall, at Lender's
option, automatically terminate upon the occurrence of an Event of
Default.  Lender may modify or terminate such authority at any time whether or
not an Event of Default has occurred and directly collect the Accounts and other
monetary obligations included in the Collateral.  Borrower shall, at Borrower's
expense and in the manner requested by Lender from time to time, direct that
remittances and all other proceeds of accounts and other Collateral up to the
amount of the then-current Obligations shall be (a) remitted in kind to
Lender,  (b) sent to a post office box designated by and/or in the name of
Lender, or in the name of Borrower, but as to which access is limited to Lender
and/or (c) deposited into a bank account maintained in the name of Lender and/or
a blocked bank account under arrangements with the depository bank under which
all funds deposited to such blocked bank account are required to be transferred
solely to Lender.  In connection therewith, Borrower shall execute such post
office box and/or blocked bank account agreements as Lender shall specify.


13.2 Repayment of Obligations.  All Obligations shall be payable at Lender's
office set forth below or at a bank or such other place as Lender may expressly
designate from time to time for purposes of this Section.  Lender shall apply
all proceeds of Accounts or other Collateral received by Lender and all other
payments in respect of the Obligations to the Loans whether or not then due or
to any other Obligations then due, in whatever order or manner Lender shall
determine.



--------------------------------------------------------------------------------


 
13.3 Lender Appointed Attorney-in-Fact.


(a)           Borrower hereby irrevocably constitutes and appoints Lender, with
full power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in its place and stead and in its name or
otherwise, from time to time in Lender's discretion, at Borrower's sole cost and
expense, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which Lender may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including, without
limiting the generality of the foregoing, (i) at any time any of the Obligations
are outstanding, (A) to transmit to account debtors, other obligors or any
bailees notice of the interest of Lender in the Collateral or request from
account debtors or such other obligors or bailees at any time, in the name of
Borrower or Lender or any designee of Lender, information concerning the
Collateral and any amounts owing with respect thereto; (B) to execute in the
name of Borrower and file against Borrower in favor of Lender Financing
Statements or amendments with respect to the Collateral, or record a copy or an
excerpt hereof in the United States Copyright Office or the United States Patent
and Trademark Office and to take all other steps as are necessary in the
reasonable opinion of Lender under applicable law to perfect the security
interests granted herein; and (C) to pay or discharge taxes, Liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral; (ii) after and during the continuation of an Event of Default, (A)
to receive, take, endorse, assign, deliver, accept and deposit, in the name of
Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof, (B) to notify account debtors or other obligors to make
payment directly to Lender, or notify bailees as to the disposition of
Collateral, (C) to change the address for delivery of mail to Borrower and to
receive and open mail addressed to Borrower, (D) take or bring, in the name of
Lender or Borrower, all steps, actions, suits or proceedings deemed by Lender
necessary or desirable to effect collection of or other realization upon the
Collateral; (E) to obtain and adjust insurance required pursuant to this
Agreement and to pay all or any part of the premiums therefor and the costs
thereof, and (F) to extend the time of payment of, compromise or settle for
cash, credit, return of merchandise, and upon any terms or conditions, any and
all accounts or other Collateral which includes a monetary obligation and
discharge or release the account debtor or other obligor, without affecting any
of the Obligations.


(b)           Borrower hereby ratifies, to the extent permitted by law, all that
Lender shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Agreement.  The powers of attorney granted pursuant to
this Agreement are each a power coupled with an interest and shall be
irrevocable until the Obligations are paid indefeasibly in fully.


13.4 Release of Lender.  Borrower hereby releases and exculpates Lender, its
officers, partners, members, directors, employees, agents, representatives and
designees, from any liability arising from any acts under this Agreement or in
furtherance thereof, whether as attorney-in-fact or otherwise, whether of
omission or commission, and whether based upon any error of judgment or mistake
of law or fact, except for gross negligence or willful misconduct as determined
by a final and non-appealable order from a court of competent jurisdiction.  In
no event will Lender have any liability to Borrower for lost profits or other
special or consequential damages.


13.5 Uniform Commercial Code.  At all times prior and subsequent to an Event of
Default hereinafter, Lender shall be entitled to all the rights and remedies of
a secured party under the UCC with respect to all Collateral.


13.6 Preservation of Collateral.  At all times prior and subsequent to an Event
of Default hereinafter, Lender may (but without any obligation to do so) take
any and all action which in its sole and absolute discretion is necessary and
proper to preserve its interest in the Collateral consisting of Accounts ,
including without limitation the payment of debts of Borrower which might, in
Lender's sole and absolute discretion, impair the Collateral or Lender's
security interest therein, and the sums so expended by Lender shall be secured
by the Collateral, shall be added to the amount of the Obligations due Lender
and shall be payable on demand with interest at the rate set forth in Section
3.1 hereof from the date expended by Lender until repaid by Borrower.  After
written notice by Lender to Borrower and automatically, without notice, after an
Event of Default, Borrower shall not, without the prior written consent of
Lender in each instance, (a) grant any extension of time of payment of any
Accounts, (b) compromise or settle any Accounts for less than the full amount
thereof, (c) release in whole or in part any account debtor or other person
liable for the payment of any of the Accounts or any such other Collateral, or
(d) grant any credits, discounts, allowances, deductions, return authorizations
or the like with respect to any of the Accounts.


13.7 Lender's Right to Cure.  In the event Borrower shall fail to perform any of
its Obligations hereunder or under any of the Loan Documents, then Lender, in
addition to all of its rights and remedies hereunder, may perform the same, but
shall not be obligated to do so, at the cost and expense of Borrower.  In any
such event, Borrower shall promptly reimburse Lender together with interest at
the rate set forth in Section 3.1  hereof from the date such sums are expended
until repaid by Borrower.


13.8 Inspection of Collateral.  From time to time as requested by Lender, at the
sole expense of Borrower, Lender or its designee shall have access, (a) prior to
an Event of Default during reasonable business hours to all of Borrower’s books
and records, and Borrower shall permit Lender or Lender’s designees to make
copies of such books and records or extracts therefrom as Lender may request,
and (b) on or after an Event of Default that remains uncured, at any time, to
all of the premises where Collateral is located for the purposes of inspecting,
disposing and realizing upon the Collateral, and all Borrower's books and
records, and Borrower shall permit Lender or its designee to make such copies of
such books and records or extracts therefrom as Lender may request.  Without
expense to Lender, Lender may use such of Borrower's personnel, equipment,
including computer equipment, programs, printed output and computer readable
media, supplies and premises for the collection of Accounts and realization on
other Collateral as Lender, in its sole discretion, deems appropriate.  Borrower
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to Lender at Borrower's expense all financial information, books and
records, work papers, management reports and other information in their
possession regarding Borrower.


SECTION 14. PROVISIONS OF GENERAL APPLICATION.


14.1 Waivers.  Borrower waives demand, presentment, notice of dishonor  protest
and notice of protest of any instrument either of Borrower or others which may
be included in the Collateral.


14.2 Survival.  All covenants, agreements, representations and warranties made
by Borrower herein or in any of the Loan Documents or in any certificate, report
or instrument contemplated hereby shall survive any independent investigation
made by Lender and the execution and delivery of this Agreement, and such
certificates, reports or instruments and shall continue so long as any
Obligations are outstanding and unsatisfied, applicable statutes of limitations
to the contrary notwithstanding.



--------------------------------------------------------------------------------


 
14.3 Notices.  All notices, requests and demands to or upon the respective
parties hereto shall be given in writing and shall be deemed to have been duly
given or made upon receipt by the receiving party.  All notices, requests and
demands are to be given or made to the respective parties at the following
addresses (or to such other addresses as either party may designate by notice in
accordance with the provisions of this paragraph):


If to any Borrower:               InterMetro Communications
2685 Park Center Drive
Building A
Simi Valley, CA 93065
Attention: Chief Executive Officer


With a copy to:                     Richardson & Associates
233 Wilshire Boulevard
# 820
Santa Monica, CA 90401
Attention:  Mark Richardson, Esq.


If to Lender:                           Moriah Capital, L.P.
685 Fifth Avenue
New York, New York 10022
                Attention: Greg Zilberstein



With a copy to:                     Cohen Tauber Spievack & Wagner LLP
420 Lexington Avenue, Suite 2400
New York, New York 10170
Attention:  Adam Stein, Esq.




Notwithstanding the foregoing, that parties expressly acknowledge and agree that
foregoing provisions of notice by Lender to Borrower’s counsel is an
accommodation  only, and that Lender shall have fulfilled its notice obligation
hereunder if notice shall have been received by  Borrower at its address set
forth above, irrespective of whether such notice is received by Borrower’s
counsel.


14.4 Amendments; Waiver of Defaults.  The terms of this Agreement shall not be
amended, waived, altered, modified, supplemented or terminated in any manner
whatsoever except by a written instrument signed by Lender and Borrower.  Any
default or Event of Default by a party hereto may only be waived by a written
instrument specifically describing such default or Event of Default and signed
by the other party hereto.


14.5 Binding on Successors.


(a)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that,
Borrower may not assign any of its rights under this Agreement or the other Loan
Documents to any Person without the prior written consent of Lender.


(b)  Lender may assign any or all of the Obligations together with any or all of
the security therefor to any Person and any such assignee shall succeed to all
of Lender’s rights with respect thereto.  Lender shall notify Borrower of any
such assignment. Upon such assignment, Lender shall be released from all
responsibility for the Collateral to the extent same is assigned to any
transferee.  Lender may from time to time sell or otherwise grant participations
in any of the Obligations and the holder of any such participation shall,
subject to the terms of any agreement between Lender and such holder, be
entitled to the same benefits as Lender with respect to any security for the
Obligations in which such holder is a participant.  Borrower agrees that each
such holder may exercise any and all rights of set-off and counterclaim with
respect to its participation in the Obligations as fully as though Borrower were
directly indebted to such holder in the amount of such participation.


14.6 Invalidity.  Any provision of this Agreement which may be determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


14.7 Publicity.   Borrowers hereby authorize Lender to make appropriate
announcements of the financial arrangement entered into by and among Borrowers
and Lender, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Lender
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law.
 

--------------------------------------------------------------------------------


 
14.8 Financing Right of First Refusal.
 
(a)           Each Borrower hereby grants to the Lender a right of first refusal
to provide any Additional Financing (as defined below) to be issued during the
Term by any Borrower and/or any of its Subsidiaries (the “Additional Financing
Parties”), subject to the following terms and conditions.  From and after the
date hereof, prior to the incurrence of any additional indebtedness and/or the
sale or issuance of any Equity Interests of the Additional Financing Parties (an
“Additional Financing”) in an aggregate amount of less than Five Million Dollars
($5,000,000), Holdings, as agent for the Borrowers, shall notify Lender of such
Additional Financing.  In connection therewith, Holdings shall submit a fully
executed term sheet (a “Proposed Term Sheet”) to Lender setting forth the terms,
conditions and pricing of any such Additional Financing (such financing to be
negotiated on “arm’s length” terms and the terms thereof to be negotiated in
good faith) proposed to be entered into by the Additional Financing
Parties.  The Lender shall have the right, but not the obligation, to deliver to
Holdings its own proposed term sheet (the “Lender Term Sheet”) setting forth the
terms and conditions upon which the Lender would be willing to provide such
Additional Financing to the Additional Financing Parties.  The Lender Term Sheet
shall contain terms no less favorable to the Additional Financing Parties than
those outlined in Proposed Term Sheet.  The Lender shall deliver to Holdings the
Lender Term Sheet within  seven (7) Business Days of receipt of each such
Proposed Term Sheet.  If the provisions of the Lender Term Sheet are at least as
favorable to the Additional Financing Parties as the provisions of the Proposed
Term Sheet, the Additional Financing Parties shall enter into and consummate the
Additional Financing transaction outlined in the Lender Term Sheet.
 
(b)           Each Borrower shall not, and shall not permit its Subsidiaries to,
agree, directly or indirectly, to any restriction with any Person which limits
the ability of the Lender to consummate an Additional Financing with it or any
of its Subsidiaries.
 
[RESERVED]


14.9 Section or Paragraph Headings. Section and paragraph headings are for
convenience only and shall not be construed as part of this Agreement.


14.10 Governing Law.  This Agreement shall be construed in accordance with, and
shall be governed by, the laws of the State of New York including, without
limitation, Section 5-1401 of the New York General Obligations Law (without
giving effect to conflict of law rules).


14.11 Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE ANY AND ALL RIGHTS
THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER
DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN BORROWER, LENDER OR
ITS SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL.  IT IS INTENDED
THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR
COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN BORROWER AND
LENDER.  BORROWER WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS
OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING
INSTITUTED BY LENDER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.


14.12 Consent to Jurisdiction.  Borrower and Lender each hereby (a) irrevocably
submits and consents to the exclusive jurisdiction of the Supreme Court for New
York County, State of New York, and the United State District Court for the
Southern District of New York with respect to any action or proceeding arising
out of this Agreement, the Note, the other Obligations, the other Loan
Documents, the Collateral or any matter arising therefrom or relating thereto
and (b) waives any objection based on venue or forum non conveniens with respect
thereto.  In any such action or proceeding, Borrower waives personal service of
the summons and complaint or other process and papers therein and agrees that
the service thereof may be made by certified mail, return receipt requested,
directed to Borrower at its chief executive office set forth herein or other
address thereof of which Lender has received notice as provided herein, service
to be deemed complete as permitted under the rules of either of said
Courts.  Any such action or proceeding commenced by Borrower against Lender will
be litigated only in the New York Supreme Court for New York County, State of
New York, and the United States District Court for the Southern District of New
York.


14.13 Entire Agreement.  This Agreement, the other Loan Documents, any
supplements or amendments hereto or thereto, and any instruments or documents
delivered or to be delivered in connection herewith or therewith represents the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.


14.14 Counterparts.  This Agreement may be executed in counterparts, each of
which when so executed, shall be deemed an original, but all of which shall
constitute but one and the same instrument.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.


BORROWERS:


INTERMETRO COMMUNICATIONS, INC.(DELAWARE)


By:   /s/ Charles Rice              
Name: Charles Rice
Title:   Chairman and C.E.O


INTERMETRO COMMUNICATIONS, INC.(NEVADA)


By:   /s/ Charles Rice             
Name: Charles Rice
Title:   Chairman and C.E.O




ADVANCED TEL, INC.


By:   /s/ Charles Rice           
Name: Charles Rice
Title:   Chairman and C.E.O




LENDER:


MORIAH CAPITAL L.P.


By: Moriah Capital Management, L.P., General Partner


By: Moriah Capital Management, GP, LLC, General Partner


By: /s/ Alexander Speaker      
Name: Alexander Speaker
Title: Managing Member




[SIGNATURE PAGE OF LOAN AND SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------


 
EXHIBITS – LOAN AND SECURITY AGREEMENT


EXHIBIT A
TO
LOAN AND SECURITY AGREEMENT


Permitted Encumbrances








Secured Notes (Nov 2007 – April 2008)


Equipment acquired via Vencore (Capital Leases)


Equipment acquired via Qualitek Strategic Agreement


Equipment acquired via Cantata Strategic Agreement





--------------------------------------------------------------------------------




EXHIBIT B
TO
LOAN AND SECURITY AGREEMENT


Form of Note


[ATTACHED]



--------------------------------------------------------------------------------




EXHIBIT C
TO
LOAN AND SECURITY AGREEMENT


Form of Intercreditor Agreement


[ATTACHED]





--------------------------------------------------------------------------------




EXHIBIT D
TO
LOAN AND SECURITY AGREEMENT


Form of Securities Issuance Agreement


[ATTACHED]





--------------------------------------------------------------------------------




EXHIBIT E
TO
LOAN AND SECURITY AGREEMENT






Chief Executive Office
2685 Park Center Drive
Building A, Simi Valley, CA  93065
 
Principal Place of Business
InterMetro Communications, Inc. (Nevada and Delaware)
2685 Park Center Drive
Building A, Simi Valley, CA  93065


Advanced Tel, Inc.
30575 Trabuco Canyon Rd
Suite 200
Trabuco Canyon, CA  92679






Locations of Collateral


Borrower
Address
Activity & Assets
Owner, Landlord, Processor, Warehouse or Cosignee
 
 
InterMetro (Delaware)
 
 
New York, NY
 
Colocation for switching equipment
 
 
Fibernet Telecom Group
 
 
InterMetro (Delaware)
 
 
Los Angeles, CA
 
Colocation for switching equipment
 
 
IX2 Wilshire
 
 
InterMetro (Delaware)
 
 
Atlanta, GA
 
Colocation for switching equipment
 
 
Colo Properties Atlanta
 
 
InterMetro (Delaware)
 
 
Dallas, TX
 
Colocation for switching equipment
 
 
Level (3)
 
 
InterMetro (Delaware)
 
 
Chicago, IL
 
Colocation for switching equipment
 
 
Equinix



Locations of Books and Records
InterMetro Communications, Inc. (Nevada and Delaware)
2685 Park Center Drive
Building A, Simi Valley, CA  93065


Advanced Tel, Inc.
30575 Trabuco Canyon Rd
Suite 200
Trabuco Canyon, CA  92679
 
 

--------------------------------------------------------------------------------


 
EXHIBIT F
TO
LOAN AND SECURITY AGREEMENT


[RESERVED]
 
 

--------------------------------------------------------------------------------


 
EXHIBIT G
TO
LOAN AND SECURITY AGREEMENT




[RESERVED]



--------------------------------------------------------------------------------


 
EXHIBIT H
TO
LOAN AND SECURITY AGREEMENT




Form of Registration Rights Agreement


[ATTACHED]





--------------------------------------------------------------------------------






EXHIBIT I
TO
LOAN AND SECURITY AGREEMENT




Form of Glenhaven Secured Convertible Note


[ATTACHED]





--------------------------------------------------------------------------------




EXHIBIT J
TO
LOAN AND SECURITY AGREEMENT




Form of Warrant


[ATTACHED]



--------------------------------------------------------------------------------




EXHIBIT K
TO
LOAN AND SECURITY AGREEMENT




Form of Loan Conversion Agreement


[ATTACHED]







